Exhibit 10.1

 

LEASE AGREEMENT

 

FUSCO HARBOUR ASSOCIATES, LLC

 

LANDLORD

 

AND

 

BIOXCEL THERAPEUTICS, INC.

 

TENANT

 

LONG WHARF MARITIME CENTER

BUILDING I

555 LONG WHARF DRIVE

NEW HAVEN, CONNECTICUT

 

DATE:  AUGUST 20, 2018

 

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT is made as of the Effective Date (as hereinafter defined) 
by and between FUSCO HARBOUR ASSOCIATES, LLC, a Connecticut limited liability
company having an address c/o The Fusco Corporation, 555 Long Wharf Drive,
Suite 14, New Haven, Connecticut 06511, (hereinafter called the “Landlord”), and
BIOXCEL THERAPEUTICS, INC., a Delaware corporation having an address at 780 East
Main Street, Branford, CT 06405 (hereinafter called the “Tenant”). The Effective
Date shall be the date on which this Lease Agreement is executed by the latter
to sign of Landlord or Tenant, as indicated on the signature page of this Lease
Agreement.

 

1.                                      Premises; Condition of the Premises.

 

(A)                               Landlord hereby leases to Tenant and Tenant
hereby hires from Landlord, upon the terms, conditions and covenants herein
contained, those certain premises (hereinafter referred to as the “Premises”)
which for the purpose of this Lease are deemed to contain a total of eleven
thousand forty (11,040) rentable square feet (“RSF”), and are designated and
shown on the floor plan attached hereto as Schedule A.  The Premises are located
on the twelfth (12th) floor of that certain building commonly known as Building
I, Long Wharf Maritime Center, 555 Long Wharf Drive, New Haven, Connecticut (the
“Building”). The Building is situated on that certain piece of parcel of land
more particularly described in Schedule B attached hereto and made a part hereof
(the “Land”). The Land and the Building are hereinafter collectively referred to
as the “Landlord’s Building”.

 

(B)                               Following the Commencement Date (as
hereinafter defined), Landlord agrees to perform certain work and improvements
to the common areas on the twelfth (12th) floor of Landlord’s Building, as more
particularly described and defined as “Landlord’s Work” on Schedule C attached.
Subject to the performance of Landlord’s Work, Landlord agrees to deliver (and
Tenant agrees to accept) the Premises at the beginning of the term of this Lease
in “as is” condition, no warranties or representations being made by Landlord
herein as to the condition of either the Premises or Landlord’s Building or any
specific use which may be made thereof.  Tenant hereby agrees that the taking of
possession of the Premises by Tenant shall be deemed to constitute Tenant’s
satisfaction as to the condition of the Premises and a waiver by Tenant of any
and all claims and demands which Tenant may have with respect to the condition
of the Premises excepting latent defects that are not apparent from a visual
inspection.  Tenant acknowledges and agrees that Tenant shall be solely
responsible, at Tenant’s sole expense, for performing any and all improvements
to the Premises in order to prepare same for occupancy by Tenant (i.e.,
“Tenant’s Work”, as defined in and subject to the provisions of Schedule C-1
attached).  Said improvements shall be performed in accordance with and subject
to the terms of the Lease, including, without limitation, the terms of Schedule
C-1 attached.

 

2.                                      Use.  The Premises shall be used by
Tenant solely for executive and administrative offices. By way of illustration
only, no clinical or medical research activities may take place in the Premises.
Tenant shall use the Premises for no other purpose except as stipulated in this
Paragraph, unless and until Tenant receives written permission from the

 

2

--------------------------------------------------------------------------------


 

Landlord to use the Premises for a different purpose which Landlord agrees not
to unreasonably withhold or delay its consent.  By way of illustration only, it
shall not be unreasonable for Landlord to withhold its permission for any use if
such use would (i) violate any then existing lease with respect to Landlord’s
Building or (ii) conflict with the “tenant mix”, so-called, on the particular
floor of the Landlord’s Building (e.g., a second brokerage firm on the same
floor).  Tenant shall not use or occupy, or permit the use or occupancy of, the
Premises or any part thereof, in any manner which shall adversely affect or
interfere with the proper and economical rendition of any services required to
be furnished by Landlord to Tenant or to any other tenant or occupant of
Landlord’s Building, or with the use or enjoyment of any part of Landlord’s
Building by any other tenant or occupant.  Subject to Landlord’s reasonable
security requirements and applicable legal requirements, except for fire,
casualty or other events beyond Landlord’s reasonable control, Tenant and its
employees, licensees and invitees will be entitled to have access to the
Premises on a 24 hours a day, 7 days a week basis.  By way of illustration only,
said security requirements may include a requirement that after-hours access by
any invitee or licensee of Tenant will only be permitted when such person is
accompanied by an employee of Tenant.

 

3.                                      Term.  TO HAVE AND TO HOLD the Premises
for a term (“Term”) of approximately seven (7) years commencing on the date that
Landlord delivers possession of the Premises to Tenant (the “Commencement
Date”), and ending on the last day of the calendar month immediately following
the seventh (7th) anniversary of the anniversary of the hereinafter defined Rent
Commencement Date, (the “Expiration Date”), unless sooner terminated by Landlord
or Tenant or extended by Tenant as hereinafter provided.  Upon request by
Landlord, after said dates have occurred, Tenant shall execute a certificate
confirming the Commencement Date, Rent Commencement Date and Expiration Date.

 

4.                                      Rent.  Tenant agrees to pay to Landlord
Base Rent, Tenant’s Proportionate Share of Expense and Tax Increases and Tenant
Space Electric Costs (as such terms are hereinafter defined), all in accordance
with the terms of this Paragraph 4.

 

(A)                               Base Rent.  Tenant covenants and agrees to pay
to Landlord, and Landlord shall be entitled to receive during the term of this
Lease Agreement, annual base rent (“Base Rent”) in accordance with the
following, commencing on the Rent Commencement Date:

 

Lease Years:

 

Base Rent
Per RSF

 

Annual Base Rent

 

Monthly Payment

 

1

 

$

18.50

 

$

204,240.00

 

$

17,020.00

 

2

 

$

18.96

 

$

209,318.00

 

$

17,443.20

 

3

 

$

19.44

 

$

214,617.60

 

$

17,884.80

 

4

 

$

19.92

 

$

219,916.80

 

$

18,326.40

 

5

 

$

20.42

 

$

225,436.80

 

$

18,786.40

 

6

 

$

20.93

 

$

231,067.00

 

$

19,255.60

 

7

 

$

21.45

 

$

236,808.00

 

$

19,734.00

 

 

Base Rent (at the foregoing annual rates) shall be payable in equal monthly
installments, in advance, on the first (1st) day of each month during the Term,
commencing on the Rent

3

--------------------------------------------------------------------------------


 

Commencement Date. Notwithstanding the foregoing, provided that Tenant is not in
default under this Lease, the Base Rent payable for the first (1st) and
twenty-fourth (24th) months following the Rent Commencement Date shall be abated
and shall not be payable. For purposes of this Lease the phrase “Lease Year”
shall mean a period of twelve (12) calendar months, commencing on the Rent
Commencement Date and each anniversary of the Rent Commencement Date; provided,
however, that if the Rent Commencement Date is other than the first (1st) day of
a calendar month, then (i) a pro rata portion of the monthly rent otherwise
payable for the such month shall be payable, in advance, on the Rent
Commencement Date, and (ii) the first “Lease Year” shall include the period from
the Rent Commencement Date through the end of the calendar month in which the
Rent Commencement Date occurs.

 

(B)                               Definitions.  For the purposes of this
Agreement, the following terms shall have the meanings indicated:

 

(i)                                     “Base Operating Expense Year” shall mean
the calendar year 2018.

 

(ii)                                  “Base Property Tax Year” shall mean the
fiscal year July 2017 through June 2018.

 

(iii)                               “Base Operating Expenses” shall mean the
amount of Operating Expenses attributable to the Base Operating Expense Year.

 

(iv)                              “Base Property Taxes” shall mean the amount of
Property Taxes attributable to the Base Property Tax Year.

 

(v)                                 “Rent Commencement Date” shall mean the date
which is the earliest of (A) ninety (90) days from the Commencement Date,
(B) the date on which Tenant’s Work is substantially completed, and (C) the date
on which Tenant first occupies any portion of the Premises for the conduct of
business.

 

(vi)                              “Operating Expenses” shall mean all costs and
expenses paid or incurred by or on behalf of Landlord with respect to the
ownership, maintenance, policing, repair, replacement, restoration, management,
insurance, security and/or operation of the entirety or any part of Landlord’s
Building, the adjacent parking garage (the “Garage”) and/or the grounds, drives
and paved areas surrounding the Landlord’s Building and/or the Garage, which
Operating Expenses are herein deemed to include, but not necessarily be limited
to, the following:

 

(a)                                 the cost of all personnel, including wages,
salaries and other compensation and fringe benefits, social security taxes,
payroll taxes, unemployment taxes, and any other such taxes and workers’
compensation, health, accident and group insurance;

 

(b)                                 management fees;

 

(c)                                  the cost of all utilities (including
electricity, gas, water, sewer and other utilities), fuel charges and related
costs and services attributable to any portion of

 

4

--------------------------------------------------------------------------------


 

Landlord’s Building, including, but not limited to, all such utilities used or
consumed in connection with the heating, ventilating, air conditioning,
lighting, water heating and general electric service systems serving Landlord’s
Building, all exclusive of Tenant Space Electric Costs (which shall be a
separate charge to Tenant pursuant to Paragraph 4(D) below);

 

(d)                                 all office and janitorial supplies and
similar materials used in the operation of Landlord’s Building;

 

(e)                                  the cost of all services incurred in the
operation of Landlord’s Building (and all service and operating agreements and
maintenance contracts for same), including, but not limited to, protection and
security service, window cleaning, tenant area and common area cleaning service,
plant and landscaping service, including plantings and re-plantings, elevator,
HVAC maintenance and repair, ice and snow removal, and trash removal;

 

(f)                                   insurance, including, but not limited to,
fire (including, without limitation,  endorsements for extended coverage,
vandalism and malicious mischief and theft and mysterious disappearance), public
liability, rental interruption, boiler, water damage, sprinkler leakage,
workers’ compensation, health, accident and group insurance;

 

(g)                                  the cost of all maintenance, repairs,
replacements and restorations, whether performed pursuant to obligations under
leases, the Requirements (hereinafter defined), as a result of fire or other
casualty or otherwise, including, but not limited to, all maintenance, repairs
and replacements (structural or non-structural) to the roof, foundation,
exterior and interior walls, floors and covering of same, replacement of plate
and other window glass, repair and replacement of all heating and cooling units
and systems, repair and replacement of any portion of the sprinkler system,
restrooms and all plumbing facilities, utility conduits, pumping stations and
force mains, signs, elevators, sidewalks and steps, all building service
equipment, lighting units and fixtures including bulbs and tubes, all other
building fixtures and equipment, and all other maintenance, repairs,
replacements and restorations of Landlord’s Building, all exclusive of items
which are the direct responsibility of any tenant and which are actually paid by
such tenant.

 

Notwithstanding anything contained herein to the contrary, for purposes of
determining Operating Expenses, Landlord, at Landlord’s sole option, reserves
the right to (i) amortize over the useful life of the applicable expenditure (as
reasonably determined by Landlord), together with interest at Landlord’s cost of
funds, any expenditure which Landlord determines should be capitalized (rather
than immediately expensed), and (ii) include in Operating Expenses (on an annual
basis commencing with the year of such expenditure) only the amortized portion
of any such expenditure.

 

Notwithstanding anything to the contrary contained herein, Operating Expenses
shall be exclusive of:

 

5

--------------------------------------------------------------------------------


 

(1)                                 Items which are the direct responsibility of
any tenant or are caused by the intentional or negligent acts of any such
tenant, its agents or licensees and the costs of which are recovered from such
tenant;

 

(2)                                 Expenses of alterations to the Premises or
Landlord’s Building for the accommodation of a specific tenant or tenants;

 

(3)                                 All costs of leasing space in Landlord’s
Building including office expenditures, advertising expenses, legal fees and
broker’s commissions;

 

(4)                                 Costs actually covered by Landlord’s
insurance or other manner of reimbursement to the extent that payment is
actually received by Landlord, but not excluding the amount of any deductible;

 

(5)                                 Repairs or other work resulting from damage
by fire, windstorm or other casualty to the extent covered by insurance in
force, or by an award in connection with the exercise of eminent domain;

 

(6)                                 Leasing commissions, attorney’s fees, costs
and disbursements and other expenses incurred in connection with negotiations or
disputes with tenants, other occupants or prospective tenants or other
occupants;

 

(7)                                 Landlord’s cost of electricity and other
services that are sold to tenants and for which Landlord is entitled to be
reimbursed by tenants as an additional charge or rental over and above the rent
payable under the lease with such tenant;

 

(8)                                 Depreciation and amortization of any kind,
except as otherwise provided herein; and

 

(9)                                 Interest on debt or amortization payments on
any mortgage or mortgages and/or rentals under any ground lease or other
underlying leases.

 

(vii)                           “Property Taxes” shall mean all taxes,
assessments and other charges, of every sort whatsoever, which are levied,
assessed or charged against real estate, personal property or rents, or on the
right or privilege of leasing real property or collecting rents thereof and any
and all other taxes and assessments attributable to the Landlord’s Building
and/or the Garage, including, without limitation, personal property taxes on all
personal property, equipment, furnishings, etc., included in, pertaining to, or
used in maintaining and operating Landlord’s Building, including interest on all
installment payments and all costs and fees (including reasonable attorneys’
fees) incurred by Landlord in contesting and/or negotiating with the public
authorities as to the same. If at any time the methods of taxation shall be
altered so that in addition to or in lieu of or as a substitute for the whole or
any part of such taxes now levied, assessed or imposed there shall be levied,
assessed or imposed (a) a tax, license fee or other charge on the rents received
or (b) any other type of tax or other imposition in lieu of, or as a substitute
for,

 

6

--------------------------------------------------------------------------------


 

or in addition to, the whole or any portion of said taxes, then the same shall
be included hereunder.

 

(viii)                        “Tenant’s Proportionate Share” shall mean that
fraction, the numerator of which is the number of rentable square feet of floor
space in the Premises as set forth in Paragraph 1. Premises, and the denominator
of which (the “Denominator”) is the average of the total rentable square feet of
floor space in Landlord’s Building actually under lease to tenants during the
calendar year in question (as such number is determined by leases, whether
verbal or in writing, and pursuant to the terms of which leases rent has
commenced to be payable), (said average being referred to as the “Average
Occupancy Figure”).  Notwithstanding the foregoing, in the event that the
Average Occupancy Figure is less than ninety five percent (95%) of the total
rentable square footage in Landlord’s Building during the Base Operating Expense
Year or any other calendar year, then in such event (i) the Denominator
described hereinabove shall then be established during such period in question
at ninety five percent (95%) of the total rentable square footage in Landlord’s
Building, and (ii) those components of Operating Expenses which relate to and
are incurred as a consequence of building tenant use and occupancy (including,
without limitation, building maintenance and repair, janitorial and cleaning
expenses, building management fees and costs and utility expenses) shall be
increased on a pro rata basis from the actual levels at which they are incurred
during any given calendar year in question to the levels at which they would
have been incurred had the Average Occupancy Figure been ninety five percent
(95%) of the total square footage in Landlord’s Building during the calendar
year in question. The number of rentable square feet of floor space in the
Building as of the Effective Date is 411,924.

 

(ix)                              “Rent” shall mean Base Rent, Expense and Taxes
Increases, Tenant Space Electric Costs, and any and all other sums or charges
due by Tenant hereunder.

 

(C)                               Expense and Tax Increases.  In addition to the
Base Rent, Tenant shall pay to Landlord, as additional rent, as hereinafter
provided, Tenant’s Proportionate Share of (i) increases in Operating Expenses
over the Base Operating Expenses, and (ii) increases in Property Taxes over the
Base Property Taxes, (collectively referred to as the “Expense and Tax
Increases”).  Prior to July 1, 2019, and in advance of each calendar year
thereafter during the Term, Landlord shall furnish Tenant with an estimate
(which estimate may be changed by Landlord from time to time) of Tenant’s
Proportionate Share of the Expense and Tax Increases for the ensuing calendar
year (or portion thereof). Commencing on July 1, 2019, and thereafter on the
first (1st) day of each month during the Term, Tenant shall pay to Landlord
one-twelfth (1/12th) of the amount of Landlord’s then current estimate of
Expense and Tax Increases. After the end of each calendar year following the
Base Operating Expense Year and after the end of the Term, Landlord shall submit
to Tenant a statement, prepared by Landlord, of the actual Expense and Tax
Increases for the preceding calendar year (or partial calendar year in the event
the Term shall end on a date other than a December 31st), and the figures used
for computing Tenant’s Proportionate Share for the preceding calendar year, and
if Tenant’s Proportionate Share of Expense and Tax Increases so stated for such
period is (i) more than the amount paid for such period, Tenant shall pay to
Landlord the deficiency within twenty (20)  days after submission of such
statement, or (ii) less than the amount paid for such period, at Landlord’s sole
election,

 

7

--------------------------------------------------------------------------------


 

Tenant shall be entitled to a credit in the amount of such excess against
amounts next coming due under this Paragraph 4(C) or Landlord shall refund the
amount of such overpayment to Tenant (or a refund of such excess in the case of
the end of the term of this Lease).  Any such adjustment shall survive the
expiration or earlier termination of the Term.  If Landlord shall furnish such
estimate subsequent to the commencement of any such calendar year, then, until
the first (1st) day of the month following the month in which such estimate is
furnished to Tenant, Tenant shall pay to Landlord on the first (1st) day of each
month an amount equal to Tenant’s monthly payment with respect to Tenant’s
Proportionate Share of Expense and Tax Increases for the last month of the
preceding calendar year.

 

(D)                               Tenant Space Electric Costs.  For purposes
hereof, the term “Tenant Space Electric Costs” shall mean the cost of all
electric service used or consumed in connection with lighting and general
electric services (i.e., plugs and receptacles) in the applicable portion of
Landlord’s Building. During any period of time that Tenant Space Electric Costs
are not separately metered with respect to the Premises, then, in addition to
the Base Rent and additional rent provided herein, Tenant agrees to pay to
Landlord, as additional rent as hereinafter provided, commencing on the
Commencement Date, the sum of One & 90/100 ($1.90) Dollars per rentable square
foot per annum, i.e., $1,748.00 per month (the “Base Electric Charge”), and
Tenant agrees to pay the same, in advance in equal monthly installments,
commencing on the Commencement Date and on the first (1st) day of each and every
month during the Term.  In addition to the foregoing, Landlord shall have the
right, during the Term, to increase the Base Electric Charge as a result of (and
based upon the same percentage) increases in the rates charged by the applicable
utility provider over those rates in effect on the date hereof, subject to
Landlord providing copies of utility bills to the Tenant.

 

If Landlord determines that Tenant’s actual use or consumption of electricity in
the Premises exceeds six (6) watts per usable square foot of space in the
Premises, then Landlord may, at its sole option, at Tenant’s expense,
(i) install a meter or submeter, or (ii) engage any other recognized method, to
measure Tenant’s actual use and consumption of electricity.  Tenant shall pay to
Landlord the cost of any such meters and their installation (and Landlord shall
keep any such meters and any such installation equipment in good working order
and repair, the cost and expense of which shall be shared equally by Landlord
and Tenant) and/or the cost of such other method of measurement, as the case may
be.  Tenant agrees to pay for electricity used or consumed as shown on said
meters or as determined by such method, as the case may be, as and when bills
are rendered to Tenant.

 

(E)                                Tenant shall also pay:  (a) to Landlord, on
demand, any sales, use or other tax (other than federal, state or local income
tax) which is imposed upon or measured by the Base Rent, additional rent and/or
other charges and sums payable by Tenant to Landlord hereunder; and (b) before
delinquency, all taxes which may be levied, imposed or assessed against Tenant’s
personal property, and/or any leasehold improvements made by or on behalf of
Tenant, its leasehold interest, its right to occupy the Premises and any other
taxes incident to the operation of Tenant’s business in the Premises.

 

(F)                                 Any and all sums required to be paid by
Tenant hereunder, either to Landlord or otherwise, shall, for purposes of
Landlord’s rights upon the non-payment thereof, be deemed in

 

8

--------------------------------------------------------------------------------


 

all respects to be additional rent subject to the same duties and obligations
and the same remedies of Landlord for the non-payment of the Base Rent.  All
rent payments provided for herein shall be due at the time stipulated and shall
be due and payable in full without off-set or deduction of any kind.  Tenant’s
covenant to pay rent shall at all times exist as an independent covenant.  No
payment by Tenant or receipt by Landlord of any lesser amount than the amount
stipulated to be paid hereunder shall be deemed other than on account of the
earliest stipulated Base Rent and additional rent then outstanding and
Landlord’s acceptance of any partial payment of sums owing hereunder shall not
be deemed a waiver of Landlord’s right to collect the full amount owing by
Tenant to Landlord, nor shall any endorsement or statement on any check or
letter be deemed an accord and satisfaction, and Landlord may accept any check
or payment (partial or otherwise) without prejudice to Landlord’s right to
recover the balance due or to pursue any other remedy available to Landlord.

 

(G)                               All payments required to be made by Tenant to
Landlord shall be paid to Landlord or as Landlord may otherwise direct in
writing, and all such payments shall be delivered to Landlord at 555 Long Wharf
Drive, New Haven, Connecticut 06511, or as Landlord may otherwise direct in
writing.

 

(H)                              If Landlord does not receive, within ten
(10) days after the same is due, any Base Rent, additional rent or other sums or
charges to be paid to Landlord by Tenant under this Lease, Tenant shall pay a
late charge equal to five (5%) percent of each such amount past due.

 

(I)                                   Each statement given by Landlord pursuant
to subparagraphs (C) and/or (D) above shall be conclusive and binding upon
Tenant unless, within sixty (60) days after the receipt of such statement,
Tenant shall notify Landlord that it disputes the correctness of the statement,
specifying the particular respects in which it is claimed to be incorrect.  If
such dispute shall not have been settled by agreement, then, pending the legal
determination of such dispute by a later agreement or litigation, Tenant shall
pay additional rent in accordance with such statement and such payment shall be
without prejudice to Tenant’s position.  If such examination shall disclose any
overcharge by Landlord, Landlord shall promptly reimburse Tenant for any
overpayment by Tenant. If the dispute shall be determined in Tenant’s favor,
Landlord shall forthwith credit Tenant the amount of Tenant’s overpayment
resulting from compliance with Landlord’s statement.  If the dispute is
determined in Tenant’s favor at the end of the term,  Landlord shall forthwith
pay Tenant said overpayment.

 

5.                                      Quiet Enjoyment.  Landlord covenants
with Tenant that Landlord has good right to lease the Premises in the manner
provided herein.  Tenant shall be entitled (Tenant keeping all the covenants on
Tenant’s part, as herein contained) to occupy, possess and enjoy said Premises
during the term aforesaid, without hindrance or molestation from Landlord or any
person claiming by, from or under Landlord, subject, however, to the terms and
conditions of this Lease and to all easements, encumbrances and restrictions now
or hereafter of record, (“Encumbrances”), and to all mortgages and ground or
underlying leases to which this Lease may be or become subject or subordinate.

 

9

--------------------------------------------------------------------------------


 

6.                                      Landlord’s Reserved Rights.

 

(A)                               Use of Common Areas.  Tenant, together with
its employees and agents, shall have the non-exclusive license, in common with
Landlord and all others to whom Landlord has granted or may hereafter grant such
rights, but subject to the rules and regulations referred to in Paragraph 27
below, to use the Common Areas (hereinafter defined). Landlord reserves the
right, at any time and from time to time, to close temporarily all or any
portions of the Common Areas when in Landlord’s commercially reasonably judgment
any such closing is necessary or desirable (a) to make repairs or changes or to
effect construction within Landlord’s Building, (b) to prevent the acquisition
of public rights in such areas, or (c) to protect or preserve persons or
property.  Landlord may perform such other acts in and to the Common Areas as in
its judgment may be desirable to improve or maintain same.  Landlord also
reserves the right, at any time and from time to time, to construct improvements
within the Common Areas, and/or to increase, reduce or change the number, type,
size, location, elevation, nature and/or use of any of the Common Areas and/or
any other portion of Landlord’s Building.  For the purposes hereof, the term
“Common Areas” shall mean all areas, spaces and improvements, if any, which
Landlord makes available from time to time for the common use and benefit of the
tenants and occupants of Landlord’s Building, including, without limitation,
public restrooms, elevator lobbies, public corridors, stairwells and entrance
lobbies. In the exercise of the rights granted herein to Landlord, Landlord
shall use commercially reasonable efforts not to materially interfere with
Tenant’s use of the Premises.

 

(B)                               Reserved Rights.  Landlord shall have the
following rights, in addition to any other rights of Landlord, exercisable from
time to time without notice and without liability to Tenant for damage or injury
to property, person or business and without effecting an eviction, constructive
or actual, or disturbance of Tenant’s use or possession or giving rise to any
claim for set off or abatement of rent:

 

(i)                                     To change the name or street address of
Landlord’s Building or to change the room number or numbers of the Premises;

 

(ii)                                  To install, affix and maintain any and all
signs on the exterior and/or interior of Landlord’s Building;

 

(iii)                               To grant to anyone or reserve to itself the
exclusive right to conduct any business or render any service in Landlord’s
Building, providing such exclusive rights shall not operate to exclude the
Tenant from the use expressly provided in Paragraph 2 above;

 

(iv)                              To retain at all times, and to use in
appropriate instances, keys to all doors within and into the Premises.  No locks
shall be changed without prior written consent of the Landlord which consent
shall not be unreasonably withheld;

 

(v)                                 To decorate or make repairs, alterations,
additions, or improvements, whether structural or otherwise, in and about
Landlord’s Building, or any part thereof, and for such purpose to enter upon the
Premises and, during the continuance of any such work, to close temporarily
doors, entry ways, public space and corridors in Landlord’s Building and to
interrupt or temporarily suspend building services and facilities.

 

10

--------------------------------------------------------------------------------


 

(vi)                              To reduce, increase, enclose or otherwise
change at any time and from time to time the size, number, location, lay-out,
and nature of the Common Areas and facilities and other tenancies, premises and
buildings, to construct additional stores, buildings and stories, and to create
additional rentable areas through use and/or enclosure of common areas, and to
place signs on the buildings;

 

(vii)                           To approve the weight, size and location of
safes and other heavy equipment and articles in and about the Premises and
Landlord’s Building and to require all such items and any furniture or bulky
packages to be moved in and out of Landlord’s Building and the Premises only at
such times and in such manner as Landlord shall direct and in all events at the
Tenant’s sole risk and responsibility, and Landlord reserves the right to
require permits before allowing any such property to be moved into or out of the
Building.  Tenant shall notify the Landlord at least three (3) business days
prior to any moving of large amounts or large pieces of furniture or equipment
in or out of the Premises and/or the Landlord’s Building.  All such moves shall
be made during non-business hours (after 6:00 pm. on weekdays or on Saturdays). 
Landlord may require that a representative of Landlord supervise any moves and
Tenant shall pay the reasonable cost of such representative.  Tenant shall also
be fully responsible for any and all damage caused to any portion of Landlord’s
Building during a move.

 

(viii)                        To close Landlord’s Building after regular working
hours and on Saturdays after 12:00 p.m., Sundays and legal holidays subject,
however, to Tenant’s right of admittance at other times under such regulations
as Landlord may prescribe from time to time, which may include, but not
necessarily be limited to, the requirement that persons entering and leaving the
Building identify themselves to a security officer by registration or otherwise
and that such persons establish their right to enter or leave the Building.

 

In the exercise of the rights granted herein to Landlord, Landlord shall use
commercially reasonable efforts not to materially interfere with Tenant’s use of
the Premises.

 

(C)                               Easement for Pipes.  Tenant shall permit
Landlord to erect, use, maintain and repair pipes, cables, conduits, plumbing,
vents and wires in, to and through the Premises as often and to the extent that
Landlord may now or hereafter deem to be necessary or appropriate for the proper
operation and maintenance of Landlord’s Building.

 

7.                                      Signs.  Tenant shall not place or
install, or permit or suffer to be placed or installed, or maintain, any sign or
other thing of any kind upon or outside of the Premises or in any part of
Landlord’s Building without the prior written approval of Landlord.  Landlord
agrees not to unreasonably withhold Landlord’s approval of Tenant’s sign on the
entrance door of the Premises, so long as the same contains only letters (and
does not include any logos).  Tenant shall not place, install or maintain, or
permit or suffer to be placed, installed or maintained, on the exterior of the
Premises, or on the glass of (or in the vicinity of) any window, glass wall or
door of the Premises, any sign, decoration, lettering, advertising matter,
shade, screen or blind or other thing of any kind which is visible from outside
of the Premises, without the prior written approval of Landlord.  Where
applicable, Tenant may only use “building standard” window blinds.  Landlord
agrees, at Tenant’s expense (except for the initial listing, which shall be
without

 

11

--------------------------------------------------------------------------------


 

expense to Tenant), to cause Tenant’s name to be placed in the lobby directories
on the ground floor and twelfth (12th) floor of Landlord’s Building.

 

8.                                      Compliance With Laws.

 

Tenant shall, at its sole cost and expense, comply in material respects with any
Requirements (hereinafter defined), Insurance Requirements (hereinafter defined)
and/or terms, covenants, conditions and provisions of any Encumbrances which
shall, with respect to the Premises or the use and occupancy thereof, impose any
violation, order or duty on Tenant arising from (i) Tenant’s use of or
Alterations to the Premises, including, without limitation, Tenant’s Work,
(ii) the manner of conduct of Tenant’s business or its installation or operation
of its equipment or other property therein, (iii) any cause or condition created
by Tenant, or (iv) breach of any of Tenant’s obligations hereunder.  Tenant’s
obligations shall include, without limitation, compliance by Tenant and the
Premises with the requirements of the Americans with Disabilities Act of 1992,
as amended (“ADA”), and all Requirements respecting the handling, storage, use,
removal and disposal of hazardous materials and wastes of every kind and
nature.  Tenant shall indemnify Landlord and hold Landlord harmless from and
against any and all fines, penalties, costs, claims, demands, liability,
actions, proceedings, judgments and damages arising out of Tenant’s violation of
or non-compliance with the terms of this Paragraph, including, without
limitation, the reasonable cost of defending against same and the increased cost
of any insurance premium directly as a result of any such violation or
non-compliance. For the purposes hereof, the term “Insurance Requirements” shall
mean all of the following of which Tenant has been given written notice by
Landlord: the applicable provisions of any insurance policy carried by Landlord
covering the Landlord’s Building or any part thereof; all requirements of the
issuer of any such policy; and the applicable regulations and other requirements
of the National Board of Fire Underwriters, any applicable local board of fire
underwriters, and any other body exercising a similar function.  For the
purposes hereof, the term “Requirements” shall mean all laws, statutes,
ordinances, orders, codes, rules, regulations and requirements of all federal,
state and municipal governments, and the appropriate agencies, officers,
departments, boards and commissions thereof, whether now or hereafter in force.
Tenant’s obligations under this Paragraph shall survive the expiration or sooner
termination of the Term. Landlord will be responsible to maintain the Landlord’s
Building free from cited violations of applicable Requirements throughout the
Term and any extensions or any other violations that materially adversely affect
Tenant’s ability to use and occupancy of the Premises; provided, however, this
obligation shall not extend to other rentable space in Landlord’s Building
unless the existence of the violation of Requirements materially adversely
impacts Tenant’s use and occupancy of the Premises.

 

9.                                      Alterations by Tenant.

 

(A)                               Tenant shall not make or perform, or permit
the making or performance of, any alterations, installations (including, without
limitation, installations of equipment), decorations, improvements, additions or
other physical changes in or about the Premises (referred to collectively, as
“Alterations”) without Landlord’s prior written consent, which consent shall not
be unreasonably withheld; provided, however, Landlord’s consent shall not be
required for any minor Alterations (“Minor Alterations”) which consist of
(a) painting, decoration or wall

 

12

--------------------------------------------------------------------------------


 

covering, and/or (b) interior Alterations which (x) cost less than $25,000.00 to
perform, (y) do not involve any structural elements and/or any of the building
systems (e.g., HVAC, electrical or plumbing) and (z) do not properly require the
issuance of a building permit in order to perform same.  Tenant shall, however,
be obligated to provide Landlord with at least ten (10) days advance written
notice of the performance of any Minor Alterations.  Notwithstanding the
foregoing provisions of this Paragraph or Landlord’s consent to any Alterations,
all Alterations shall be made and performed in conformity with and subject to
the following provisions:  all Alterations shall be made and performed at
Tenant’s sole cost and expense and at such time and in such manner as Landlord
may, from time to time, designate; Alterations shall be made only by
contractors, subcontractors or mechanics approved by Landlord; all Alterations
shall be made and performed in compliance with all applicable Requirements and
Insurance Requirements (including, without limitation, in strict compliance with
applicable building codes); no Alteration shall affect any part of Landlord’s
Building other than the Premises or adversely affect any service required to be
furnished by Landlord to Tenant or to any other tenant or occupant of the
Landlord’s Building or reduce the value or utility of Landlord’s Building; no
Alteration shall affect the outside appearance of the Landlord’s Building; all
machines, mechanical equipment and other installations shall be placed and
maintained by Tenant in settings sufficient, in Landlord’s judgment, to absorb
and prevent vibration, noise and annoyance to other tenants or occupants of
Landlord’s Building; Tenant shall submit to Landlord detailed plans and
specifications (including layout, mechanical and structural drawings) for each
proposed Alteration and shall not commence any such Alteration without first
obtaining Landlord’s approval of such plans and specifications; prior to the
commencement of each proposed Alteration, Tenant shall furnish to Landlord
(x) duplicate original policies of workmen’s compensation insurance covering all
persons to be employed in connection with such Alterations, including those to
be employed by all contractors and subcontractors, and of commercial liability
insurance (including property damage coverage) in which Landlord and its
designees shall be named additional insureds, which policies shall be issued by
companies, and shall be in form and amounts, reasonably satisfactory to Landlord
and shall be maintained by Tenant until the completion of such Alterations, and
(y) copies of all permits, approvals and certificates required by all
governmental authorities; upon completion of such Alterations, Tenant shall
furnish to Landlord unconditional waivers of mechanics liens, duly executed by
all contractors, subcontractors, materialmen and suppliers furnishing any
materials or equipment or performing any labor or services in connection with
such Alterations; notwithstanding Landlord’s approval of plans and
specifications for any Alteration, all Alterations shall be made and performed
in full compliance with all applicable Requirements, all materials and equipment
to be incorporated in the Premises as a result of all Alterations shall be new
and first quality; no such materials or equipment shall be subject to any lien,
encumbrance, chattel mortgage or title retention or security agreement. 
Approval by Landlord of any plans, specifications or selection of materials by
Tenant shall not constitute an assumption of any responsibility by Landlord for
their accuracy or sufficiency and Tenant shall be solely responsible for such
plans, specifications and selection of materials.  Tenant covenants and agrees
to indemnify Landlord and hold Landlord harmless of and from any and all claims,
costs, suits, damages and liability whatsoever arising out of or as a result of
any such work or any work done by Tenant or Tenant’s contractors,
subcontractors, agents or employees, including reasonable attorney’s fees for
the defense thereof.  Landlord shall not be liable for any maintenance, repairs
or replacements to the Premises necessitated by, or any failure of any Building
facilities or services caused by,

 

13

--------------------------------------------------------------------------------


 

Alterations by Tenant, and Tenant shall, either, at Landlord’s sole option,
(i) at Tenant’s expense, promptly perform any such maintenance, repairs or
replacements, or correct any such failure, as the case may be, or (ii) reimburse
Landlord for the cost of same.

 

(B)                               Any Alterations to the Premises performed by,
on behalf and/or at the expense of Tenant are sometimes herein referred to as
“Tenant’s Improvements”. All Alterations upon the Premises and any replacements
therefor, whether temporary or permanent in character, made by either party,
except furniture or movable trade fixtures and other non-permanent installations
installed at the expense of Tenant and which can be removed without any material
damage to the Premises (which damage shall be repaired by Tenant), unless
Landlord elects otherwise (by giving written notice to Tenant at the time
Landlord approves same), shall become the property of Landlord and shall remain
upon, and be surrendered with the Premises as a part thereof at the termination
of this Lease, without compensation to Tenant.  In the event the Tenant makes
any Alterations to the Premises, whether temporary or permanent in character
which Landlord determines are not consistent with a standard office space
build-out, Landlord shall have the option to require Tenant, at the Tenant’s
expense, by providing Tenant with such notice at the time Landlord grants its
approval of such alterations to the Premises, to restore said Premises to their
condition at the commencement of the term hereof, as if no such Alterations had
been made, ordinary wear and tear excepted.  Any Alterations to the Premises
performed by, on behalf and/or at the expense of Tenant are sometimes herein
referred to as “Tenant’s Improvements”.

 

(C)                               Nothing contained in this Lease shall be
deemed, construed or interpreted to imply any consent or agreement on the part
of Landlord to subject Landlord’s interest or estate to any liability under any
mechanic’s or other lien law.  If any mechanic’s or other lien or any notice of
intention to file a lien is filed against Landlord’s Building, or any part
thereof, for any work, labor, services or materials claimed to have been
performed or furnished for or on behalf of Tenant or anyone holding any part of
the Premises through or under Tenant, Tenant shall cause the same to be canceled
and discharged of record by payment, bond or order of a court of competent
jurisdiction within thirty (30)  days after the filing of same; and Tenant shall
indemnify and save harmless Landlord against and from all costs, liabilities,
suits, penalties, claims and demands, including reasonable counsel fees
resulting therefrom.  If Tenant fails to comply with the foregoing provisions,
Landlord shall have the option of discharging or bonding any such lien, charge,
order or encumbrance, and Tenant agrees to reimburse Landlord for all costs,
expenses, and other sums of money paid or incurred by Landlord in connection
therewith (as additional rental), together with interest at the Applicable Rate
(hereinafter defined), promptly upon demand.  All materialmen, contractors,
artisans, mechanics, laborers and any other persons now or hereafter contracting
with Tenant for the furnishing of any labor, services, materials, supplies or
equipment with respect to any portion of Landlord’s Building, at any time from
the date hereof until the end of the Term, are hereby charged with notice that
they must look exclusively to Tenant to obtain payment for same.

 

(D)                               Tenant shall not place a load upon any floor
of the Premises which exceeds the safe live load capacity thereof or the maximum
live load allowed by law, whichever is less. The safe live load capacity and the
maximum live load allowed by law, is fifty (50) pounds per square foot.  In the
event Tenant desires to make any Alterations within the Premises, which will or
might significantly affect the live load on all or any part of the floors
thereof, then in addition

 

14

--------------------------------------------------------------------------------


 

to the other requirements hereof, Tenant shall furnish Landlord with not less
than ten (10) days prior written notice of such proposed Alteration.  Such
notice shall include a certification by duly licensed and qualified structural
engineer (acceptable to Landlord in its reasonable discretion) that such
proposed Alteration will not violate the provisions hereof or have any
detrimental impact upon the Landlord’s Building, and that the proposed
Alteration is permitted by applicable building code.  Such certification shall
be at Tenant’s expense and shall include any and all costs relating to peer
reviews as may be required by the appropriate laws of the State of Connecticut.

 

(E)                                All machines and mechanical equipment which
cause noise or vibration that may be transmitted to the structure of Landlord’s
Building or to the Premises to such a degree as to be objectionable to other
tenants shall, at Tenant’s expense, be placed and maintained by Tenant in
settings of cork, rubber or spring type vibration eliminators sufficient to
eliminate noise or vibration.

 

(F)                                 Tenant and its telecommunications companies,
including, but not limited to, local exchange telecommunications companies and
alternative access vendor services companies, shall have no right of access to
and within the Landlord’s Building for the installation and operation of
telecommunications systems, including but not limited to voice, video, data, and
any other telecommunications services provided over wire, fiber optic,
microwave, wireless, and any other transmission systems, for part or all of
Tenant’s telecommunications within the Landlord’s Building and from the Building
to any other location, without Landlord’s prior written consent (which consent
shall not be unreasonably withheld). Landlord makes no representation as to the
availability or adequacy of the conduits, pathways or facilities of Landlord’s
Building for Tenant’s intended installations. Landlord’s Building is currently
served by Comcast and AT&T.  Landlord represents that the conduits, pathways and
facilities of the Building are available to provide telecommunication services
to the Premises.

 

10.                               Default.  Each of the following shall be
deemed to be an “Event of Default” by Tenant and a breach by Tenant hereunder: 
(i) if Tenant shall default in the payment when due of any Base Rent, additional
rent, and/or any other sums due under this Lease or any Schedule hereto and such
default shall continue for a period of ten (10) days after such due date.
Notwithstanding the foregoing, it shall not be an Event of Default if Tenant
pays any such delinquent sum within five (5) days after Tenant’s receipt from
Landlord of written notice that such sum has not been received by Landlord
within the ten (10)-day period following its due date; provided, further,
however, that Landlord shall be required to give Tenant such notice of
non-payment only once during any twelve (12) consecutive month period and on any
subsequent occasion that any sum due under this Lease is not received by
Landlord within ten (10) days after the same is due such non-payment shall
automatically be an Event of Default; or (ii) if Tenant shall default in the
observance or performance of any term, covenant or condition of this Lease on
Tenant’s part to be observed or performed (other than the covenants for the
payment of Base Rent and additional rent) and Tenant shall fail to remedy such
default within fifteen (15) days after written notice by Landlord to Tenant of
such default (however, if Tenant’s failure cannot reasonably be cured within
said fifteen (15) days, Tenant shall be allowed such additional time (not to
exceed a total of thirty (30) days) as is reasonably necessary to cure the
failure so long as: (1) Tenant commences to cure the failure within said fifteen
(15) days, and (2) Tenant diligently pursues a course of action that will cure
the failure); or (iii) if Tenant shall file a voluntary

 

15

--------------------------------------------------------------------------------


 

petition in bankruptcy or insolvency, or shall file any petition or answer
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under the present or any future federal bankruptcy
act or any other present or future applicable federal, state or other statute or
law, or shall make an assignment for the benefit of creditors, or shall seek or
consent to or acquiesce in the appointment of any trustee, receiver or
liquidator of Tenant or of all or any part of Tenant’s property; or (iv) if,
within thirty (30) days after the commencement of any proceeding against Tenant,
whether by the filing of a petition or otherwise, seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the present or any future federal bankruptcy act or any other
present or future applicable federal, state or other statute or law, such
proceeding shall not have been dismissed, or if, within thirty (30) days after
the appointment of any trustee, receiver or liquidator of Tenant, of all or any
part of Tenant’s property, with or without the consent or acquiescence of
Tenant, such appointment shall not have been vacated or otherwise discharged, or
if any execution or attachment shall be issued against Tenant or any of Tenant’s
property pursuant to which the Premises shall be taken or occupied or attempted
to be taken or occupied and shall not be dismissed within sixty (60) days; or
(v) if the Premises shall become deserted or abandoned; or (vi) if Tenant’s
interest in this Lease shall devolve upon or pass to any person, whether by
operation of law or otherwise, in violation of the terms of the Lease.  Upon the
occurrence, at any time prior to or during the Term, of any one or more such
Events of Default, Landlord, at any time thereafter, at Landlord’s option, may
give to Tenant a five (5) days’ notice of termination of this Lease and, in the
event such notice is given, this Lease and the Term shall come to an end and
expire (whether or not said term shall have commenced) upon the expiration of
said five (5) days with the same effect as if the date of the expiration of said
five (5) days were the Expiration Date, but Tenant shall remain liable as
hereinafter provided.

 

11.                               Remedies.

 

(A)                               If there shall have occurred an Event of
Default (whether or not Landlord shall have elected to terminate this Lease), or
if this Lease and the Term shall expire and come to an end as provided in
Paragraph 10 above:

 

(i)                                     Landlord and its agents and servants may
immediately, upon prior written notice or at any time after such default or
after the date upon which this Lease and the Term shall expire and come to an
end, re-enter the Premises or any part thereof, without notice, either by
summary proceedings or by any other applicable action or proceeding, or by force
or otherwise (without being liable to indictment, prosecution or damages
therefor), and may repossess the Premises and dispossess Tenant and any other
persons from the Premises and remove any and all of their property and effects
from the Premises; and

 

(ii)                                  If Landlord regains possession of the
Premises, Landlord may relet the whole or any part or parts of the Premises,
from time to time, either in the name of Landlord or otherwise, to such tenant
or tenants, for such term or terms ending before, on or after the Expiration
Date, at such rental or rentals and upon such other conditions, which may
include concessions and free rent periods, as Landlord, in its sole discretion,
may determine.  Landlord shall have no obligation to relet the Premises or any
part thereof and shall in no event be liable for refusal or failure to relet the
Premises or any part thereof, or, in the event of any such

 

16

--------------------------------------------------------------------------------


 

reletting, for refusal or failure to collect any rent due upon any such
reletting, and no such failure shall operate to relieve Tenant of any liability
under this Lease or otherwise to affect any such liability of Tenant; Landlord,
at Landlord’s option, may make such repairs, replacements, alterations,
additions, improvements, decorations and other physical changes in and to the
Premises as Landlord, in its sole discretion, considers advisable or necessary
in connection with any such reletting or proposed reletting, without relieving
Tenant of any liability under this Lease or otherwise affecting any such
liability of Tenant.

 

(B)                               Tenant hereby waives the service of any notice
of intention to re-enter or to institute legal proceedings to that end which may
otherwise be required to be given under any present or future law.  Tenant, on
its own behalf and on behalf of all persons claiming through or under Tenant,
including all creditors, does further hereby waive any and all rights which
Tenant and all such persons might otherwise have under any present or future law
to redeem the Premises, or to re-enter or repossess the Premises, or to restore
the operation of this Lease, after (i) Tenant shall have been dispossessed by a
judgment or by warrant of any court or judge, or (ii) any re-entry by Landlord,
or (iii) any expiration or termination of this Lease and the Term, whether such
dispossess, re-entry, expiration or termination shall be by operation of law or
pursuant to the provisions of this Lease.  The words “re-enter”, “re-entry” and
“re-entered” as used in this Lease shall not be deemed to be restricted to their
technical legal meanings.  In the event of a breach or threatened breach by
Tenant, or by any persons claiming through or under Tenant, of any term,
covenant or conditions of this Lease on Tenant’s part to be observed or
performed, Landlord shall have the right to enjoin such breach and the right to
invoke any other remedy allowed by law or in equity as if re-entry, summary
proceedings and other special remedies were not provided in this Lease for such
breach.  The right to invoke the remedies hereinbefore set forth is cumulative
and shall not preclude Landlord from invoking any other remedy allowed by law or
in equity.

 

12.                               Damages.

 

(A)                               If this Lease and the Term shall expire and
come to an end as provided in Paragraph 10, or by or under any summary
proceeding or any other action or proceeding, or if Landlord shall re-enter the
Premises as provided in Paragraph 11, or by or under any summary proceeding or
any other action or proceeding, then, in any of said events:

 

(i)                                     Tenant shall pay to Landlord all Base
Rent, additional rent and other sums payable under this Lease by Tenant to
Landlord to the date upon which this Lease and the Term shall have expired and
come to an end or to the date of re-entry upon the Premises by Landlord, as the
case may be; and

 

(ii)                                  Tenant shall also be liable for and shall
pay to Landlord, as damages, (a) all reasonable costs and expenses incurred by
Landlord in connection with the termination of this Lease and/or Landlord’s
re-entry upon the Premises and/or any reletting of the Premises, including, but
not limited to, all repossession costs, brokerage commissions, legal expenses,
attorney’s fees, alteration costs and other expenses of preparing the Premises
for reletting, and (b) any deficiency (referred to as “Deficiency”) between the
Base Rent and additional rent reserved in this Lease for the period which
otherwise would have constituted the unexpired portion of the

 

17

--------------------------------------------------------------------------------


 

Term and the net amount, if any, of rents actually collected under any reletting
effected pursuant to the provisions of Paragraph 11 for any part of such period;
provided, however, that Landlord shall first be entitled to apply the amounts
received from any such reletting to the payment of sums owing under subsections
(A)(i) and (ii)(a) above.  Any such Deficiency shall be paid in monthly
installments by Tenant on the days specified in this Lease for payment of
installments of Base Rent.  Landlord shall be entitled to recover from Tenant
each monthly Deficiency as the same shall arise, and no suit to collect the
amount of the Deficiency for any month shall prejudice Landlord’s right to
collect the Deficiency for any subsequent month by a similar proceeding; and

 

(iii)                               In lieu of claims for damages thereafter
arising under (ii)(b) above, Landlord, at Landlord’s sole option, shall be
entitled to recover from Tenant, and Tenant shall pay to Landlord, on demand, as
and for liquidated and agreed final damages, a sum equal to the aggregate Base
Rent and additional rent reserved in this Lease for the period which otherwise
would have constituted the unexpired portion of the Term (additional rent to be
based upon five (5%) annual increases in the additional rent payable for the
immediately preceding twelve (12) month period) exceeds the then fair and
reasonable rental value of the Premises for the same period, both discounted to
present value by using a discount rate of two (2%) percent per annum.  If,
before presentation of proof of such liquidated damages to any court, commission
or tribunal, the Premises, or any part thereof, shall have been relet by
Landlord for the period which otherwise would have constituted the unexpired
portion of the Term, or any part thereof, the amount of rent reserved upon such
reletting shall be deemed, prima facie, to be the fair and reasonable rental
value for the part or the whole of the Premises so relet during the term of the
reletting.

 

If and to the extent required by applicable law, Landlord shall be obligated to
use commercially reasonable efforts to mitigate its damages.

 

(B)                               If the Premises, or any part thereof, shall be
relet together with other space in the Building, the rents collected or reserved
under any such reletting and the expenses of any such reletting shall be
equitably apportioned for the purposes of this Paragraph 12.  Tenant shall in no
event be entitled to any rents collected or payable under any reletting, whether
or not such rents shall exceed the Base Rent reserved in this Lease.  Nothing
contained in Paragraphs 10, 11 or this Paragraph shall be deemed to limit or
preclude the recovery by Landlord from Tenant of the maximum amount allowed to
be obtained as damages by any statute or rule of law, or of any sums or damages
to which Landlord may be entitled in addition to the damages set forth in
Paragraph 12(A).

 

(C)                                              After receiving notice from any
person, firm or other entity that it holds a mortgage which includes the
Premises as part of the mortgaged premises, or that it is the ground lessor
under a lease with Landlord, as ground lessee, which includes the Premises as a
part of the demised premises, no notice from Tenant to Landlord shall be
effective unless and until a copy of the same is given to such holder or ground
lessor and the curing of any of Landlord’s defaults by such holder or ground
lessor shall be treated as performance by Landlord.  In no event shall Landlord
be deemed to be in default of any of its obligations under this Lease unless
Tenant shall have given Landlord written notice specifying the particular
default alleged by Tenant and

 

18

--------------------------------------------------------------------------------


 

Landlord shall have failed to commence (and thereafter continue) to remedy such
default within thirty (30) days after receipt of such notice by Landlord, or
within such longer period of time as may be reasonable.  Tenant agrees, in the
event of any act or omission by Landlord which would give Tenant the right to
terminate this Lease or to claim a partial or total eviction, not to exercise
any such right (i) until Tenant has notified in writing the holder of any
mortgage which at that time shall be lien on the Premises and the lessor under
any ground or underlying lease of the nature of such act or omission by
Landlord, and (ii) unless such holder or lessor, with reasonable diligence,
shall not have commenced and continued to remedy such act or omission within
sixty (60) days of receipt of the notice referred to in (i) above.

 

(D)                                              In the event of any breach or
threatened breach by Tenant of any of the covenants or provisions of this Lease
(including, without limitation, any anticipatory breach or repudiation of
Tenant’s obligations hereunder), Landlord shall have the right of injunction and
the right to invoke any remedy allowed at law or in equity; mention in this
Lease of any particular remedy shall not preclude Landlord from any other remedy
at law or in equity.  No receipt of rent by Landlord from Tenant after the
termination in any way of this Lease or after giving any notice, shall
reinstate, continue or extend the Term, or affect any notice.  No receipt of
rent after the commencement of suit, or after final judgment for possession of
the Premises, shall reinstate, continue or extend the Term or affect said suit
or said judgment.  Tenant, for the Tenant, and on behalf of any and all persons
claiming through or under the Tenant, including creditors of all kinds, hereby
expressly waives and surrenders any and all rights of redemption granted by or
under any present or future laws in the event of this Lease being terminated
and/or Landlord obtaining possession of the Premises pursuant to the provisions
of this Lease.  The rights and remedies of Landlord set forth in this Paragraph
shall be in addition to any other right and remedy now and hereafter provided by
law. All rights and remedies shall be cumulative and not exclusive of each
other.  Landlord may exercise its rights and remedies at any times, in any
order, to any extent, and as often as Landlord deems advisable without regard to
whether the exercise of one right or remedy, precedes, occurs with or succeeds
the exercise of another.  A single or partial exercise of a right or remedy
shall not preclude a further exercise thereof, or the exercise of another right
or remedy from time to time.

 

(E)                                If Tenant fails (a) to perform any of its
obligations hereunder and such failure (i) if it relates to a matter which is
not of an emergency nature, shall persist for a period of ten (10) days after
Landlord shall have given Tenant notice of such failure, or (ii) if it relates
to a matter which in Landlord’s reasonable judgment is of an emergency nature,
shall remain uncured for a period of twenty four (24) hours after Landlord shall
have given Tenant notice of such failure, or (b) to make any payment which
Tenant agrees to make, then Landlord shall have the right to perform such
obligation, or make such payment, as Tenant’s agent, and in Landlord’s
reasonable, commercial discretion as to the necessity therefor, and the full
amount of the cost and expense entailed in performing such obligation, or of the
payment so made, together with interest thereon at the Applicable Rate shall
immediately be owing by Tenant to Landlord as additional rent.

 

13.                               Holding Over.  It is further mutually agreed
that no holding over by the Tenant shall operate to renew this Lease without the
written consent of the Landlord.  If the Tenant shall hold over the Premises
beyond the period specified herein for the termination of this Lease, Landlord
may at its option; (i) elect to treat Tenant as one who has not removed at the
end of its

 

19

--------------------------------------------------------------------------------


 

term, and thereupon be entitled to all the remedies against Tenant provided for
herein in the event of default or as otherwise provided by law in this situation
or (ii) Landlord may elect to construe such holding over as a tenancy from month
to month subject to the same terms and pursuant to the same stipulations,
covenants and agreements as are herein contained except the duration thereof
and, except the monthly rent payable shall be equal to one hundred fifty (150%)
percent (one hundred twenty-five (125%) percent for the first sixty (60) days of
such holdover)  of the monthly rent at the end of the Term, including, without
limitation, Base Rent and all of the other payments required to be made by
Tenant under this Lease for Expense and Tax Increases, Tenant Space Electric
Costs, etc.

 

14.                               Damage or Destruction.

 

(A)                               Tenant shall give prompt notice to Landlord in
case of any fire or other damage to the Premises.  If the Premises and/or
Landlord’s Building shall be damaged by fire or other casualty and (i) if such
damage renders all or a substantial portion of the Premises and/or Landlord’s
Building untenantable, or (ii) the loss shall not be covered by Landlord’s
insurance or the net available insurance proceeds (after deducting all expenses
in connection with obtaining same) shall, by reasonable anticipation, be
insufficient to pay for the repair or restoration work to be done by Landlord,
then in any such event Landlord may terminate this Lease by notice given within
ninety (90) days after such event, and upon the date specified in such notice,
which shall not be more than sixty (60) days after the giving of said notice,
this Lease shall terminate.  Tenant recognizes that there may be from time to
time a mortgage or mortgages covering the Premises and the foregoing options
with respect to repairing and rebuilding are all subject to any mortgagee on any
current or future mortgage agreeing to allow the Premises to be repaired and/or
rebuilt under the terms of any such mortgage.  If this Lease shall not be
terminated after damage by fire or other casualty, Landlord shall, promptly
after receipt of the insurance proceeds for such damage, proceed with the
restoration of the Premises and Landlord’s Building to substantially the
condition in which the same existed prior to the damage with such changes as
Landlord may desire to make, except for Tenant’s Improvements, which shall be
restored and/or replaced by Tenant, at its expense. If the damage to the
Premises required to be restored by Landlord is not substantially restored
within two hundred seventy (270) days from the date of the casualty (subject to
extension of said period on account of force majeure or delays caused by
Tenant), then Tenant shall have the right to terminate this Lease by giving at
least ten (10) days prior written notice thereof to Landlord at any time before
the damage is substantially restored. If such damage or access is not
substantially restored on or before the expiration of said 10-day period then
this Lease shall terminate. Upon request by Landlord, Tenant shall promptly
execute any estoppel or other document reasonably required by Landlord’s lender
to confirm, to the extent true, that Tenant has no right (or has waived any
right it may have) to terminate this Lease in connection with any such fire or
other casualty.

 

(B)                               If (and to the extent that) the Premises are
rendered untenantable or wholly inaccessible as a result of any such fire or
other casualty, then Tenant’s liability for payment of the Base Rent shall be
proportionately abated (based upon the extent to which the Premises are so
rendered untenantable) until Landlord’s restoration obligations have been
substantially completed; provided, however, in no event shall such abatement
exceed the proceeds of loss of rent (or similar insurance) actually received by
Landlord with respect to the applicable fire or

 

20

--------------------------------------------------------------------------------


 

other casualty.  Except for said abatement, none of Tenant’s other obligations
under any provision of this Lease shall be affected, by reason of any damage to
or destruction of the Premises or Landlord’s Building by any cause whatsoever,
and Tenant hereby expressly waives any and all additional rights as it might
otherwise have under any law or statute.

 

(C)                               Landlord’s obligation or election to restore
the Premises under this Paragraph 14 shall not include the repair, restoration
or replacement of the furnishings, equipment or any other personal property
owned by or in the possession of Tenant, which such furnishings, equipment and
other personal property may be repaired and restored by Tenant, at Tenant’s cost
and expense.  In addition, Landlord shall not be under any obligation to repair,
restore or replace any Alterations, additions, replacements or improvements to
the Premises made by or on behalf of Tenant (except that Landlord shall be
responsible to repair, restore and/or replace Tenant’s Work (other than any
Tenant Specialty Installations (as hereinafter defined)) provided that the same
are in fact covered by Landlord’s insurance (and then only to the extent so
covered); all such Alterations, additions and improvements to be made by Tenant,
at Tenant’s cost and expense.

 

15.                               Subordination and Attornment.

 

(A)                               The Tenant covenants and agrees that this
Lease and all of Tenant’s rights hereunder and/or interest herein are and shall
at all times be subject and subordinate to (i) all covenants, restrictions,
easements and encumbrances now or hereafter affecting the fee title to
Landlord’s Building, (ii) all ground and underlying leases, and (iii) all
mortgages and deeds of trust which may now or hereafter be placed upon or affect
Landlord’s Building and/or the Premises, and to all renewals, modifications,
consolidations, replacements and extensions of such mortgages and/or deeds of
trust, to the full extent of amounts secured thereby and interest thereon.  The
aforesaid provisions shall be self-operative and no further instruments of
subordination shall be necessary.  Should Landlord desire confirmation of such
subordination, Tenant agrees to execute, at no expense to the Landlord, any
instrument which may be deemed necessary or reasonably commercially desirable by
the Landlord to further effect the subordination of this Lease Agreement and
Tenant’s rights hereunder.  The Tenant hereby agrees that, if Landlord makes a
demand for execution of such an instrument, and ten (10) business days elapse
without delivery of such an executed instrument, the Landlord shall have the
right and power as agent of the Tenant pursuant to an irrevocable power of
attorney, coupled with an interest, hereby granted to Landlord to execute any
and all such instruments, and such instruments executed by the Landlord as
Tenant’s agent shall have the same effect, and be as binding upon the Tenant as
if they were only executed by the Tenant itself.

 

(B)                               In the event of (a) a transfer of Landlord’s
interest in the Premises, (b) the termination of any ground or underlying lease
or (c) the purchase of the Premises or Landlord’s interest therein in a
foreclosure sale or by deed in lieu of foreclosure under any mortgage or the
purchase pursuant to a power of sale contained in any mortgage, then in any of
such events Tenant shall, at Landlord’s request or at the request of any such
transferee, purchaser or lessor, attorn to and recognize the transferee or
purchaser of Landlord’s interest or the lessor under the terminated ground or
underlying lease, as the case may be, as Landlord under this Lease for the
balance then remaining of the Term, and thereafter this Lease shall, subject to
the provisions of Paragraph 26(A) hereof, continue as a direct lease between
such person, as “Landlord”, and

 

21

--------------------------------------------------------------------------------


 

Tenant, as “Tenant”, except that such lessor, transferee or purchaser shall not
be liable for any act or omission of Landlord prior to such lease termination or
prior to such person’s succession to title, nor be subject to any offset,
defense or counterclaim accruing prior to such lease termination or prior to
such person’s succession to title, nor be bound by any payment of Base Rent,
additional rent or other sums payable by Tenant hereunder prior to such lease
termination or prior to such person’s succession to title for more than one
month in advance or by any modification, amendment, waiver, compromise, release
or discharge of any obligation of Tenant hereunder unless the same shall have
been specifically known to the lessor or consented to in writing by the lessor
under such ground or underlying lease or the mortgagee under said mortgage, and
such person and each person succeeding to such person’s interest in the Premises
shall not be liable for any warranty or guaranty of Landlord under this Lease.

 

(C)                               With reference to any assignment by Landlord
of Landlord’s interest in this Lease, or the rents payable hereunder,
conditional in nature or otherwise, which assignment is made to the holder of a
mortgage or ground lease on property which includes the Premises, Tenant agrees:
(i) that the execution thereof by Landlord, and the acceptance thereof by the
holder of such mortgage, or the ground lessor, shall never be treated as any
assumption by such holder or ground lessor of any of the obligations of Landlord
hereunder, unless such holder, or ground lessor, shall, by notice sent to
Tenant, specifically otherwise elect; and (ii) that, except as aforesaid, such
holder or ground lessor shall be treated as having assumed Landlord’s
obligations hereunder only upon the foreclosure of such holder’s mortgage and
the taking of possession of the Premises, or, in the case of a ground lessor,
the assumption of Landlord’s position hereunder by such ground lessor.

 

16.                               Maintenance of Premises.

 

(A)                               Landlord shall make necessary structural
repairs to the Premises and shall keep in good condition and repair the
foundations and roof of the Premises and the building systems serving the
Premises and shall maintain the Common Areas in good condition and repair. 
Landlord shall not be required to make any such repairs where same were caused
or occasioned by any act, omission or negligence of Tenant, any subtenant or
concessionaire of Tenant, or any of their respective officers, employees,
agents, customers, invitees or contractors.  Landlord shall not be required to
commence any such repair until notice shall be received from Tenant specifying
the nature of the repair.  The provisions of this Paragraph shall not apply in
the case of damage by fire or other casualty or by eminent domain, in which case
the obligations of the parties shall be as provided in other Paragraphs of this
Lease.

 

(B)                               Except for repairs and maintenance required to
be performed by Landlord under Subparagraph (A) above, Tenant, at its own
expense, shall perform all maintenance and make all repairs and replacements in
or to the Premises, and shall keep clean, neat, safe, sanitary, in good order,
repair and condition (including all painting and decorating necessary to
maintain at all times a clean and sightly appearance) the Premises.  Without
limiting the generality of the foregoing, Tenant is specifically required to
make repairs (a) to the portion of any pipes, lines, ducts, wires or conduits
contained within and serving only the Premises; (b) to windows, plate glass,
doors, and any fixtures or appurtenances composed of glass; (c) to any lighting
or plumbing equipment or fixtures installed in the Premises; and (d) to the
Premises or Landlord’s

 

22

--------------------------------------------------------------------------------


 

Building when repairs to the same are necessitated by any act or omission of
Tenant, its agents, employees, contractors or invitees, or the failure of Tenant
to perform its obligations under this Lease. With respect to any maintenance,
repair or replacement required to be performed by Tenant under any provision of
this Lease,  Landlord shall have the right and option (but not the obligation)
to perform the same on behalf of Tenant, and at Tenant’s sole cost and expense. 
In the event that Landlord elects to perform any of the foregoing on behalf of
Tenant, then, at the sole option of Landlord, Tenant shall pay Landlord on
demand all costs and expenses incurred by Landlord in performing same, or all
such costs and expenses shall be considered to be a part of Operating Expenses
and treated in the manner set forth in Paragraph 4(C) above.

 

(C)                               The rent hereunder shall in no case be
withheld or diminished on account of any defect in such property, any change in
the condition thereof, any damage occurring thereto, or the existence with
respect thereto of any violations of the laws or regulations of any governmental
authority except as otherwise specifically provided herein.

 

(D)                               For purposes hereof, “Tenant Specialty
Installations” shall mean interior finishes (e.g., wallpaper, floor coverings),
supplemental HVAC, computer, telephone, data and office equipment (and the
wiring and cabling therefor) and specialized interior improvements and additions
which are not customarily part of a standard office building fit-up, regardless
of who installed same.  Notwithstanding anything contained herein to the
contrary, Landlord shall not be responsible to insure, maintain, repair or
replace any of Tenant’s personal property or any Tenant Specialty Installations,
all of which shall be insured, maintained, repaired and/or replaced, as the case
may be, solely by and at the expense of Tenant.

 

17.                               Services.  Landlord shall furnish or cause to
be furnished the utilities and/or services set forth in Schedule D attached,
provided, however, Landlord may impose a reasonable charge for any utilities and
services, including without limitation, air conditioning, electricity, and
water, provided by Landlord by reason of: (i) any use of the Premises at any
time other than the hours set forth in the attached Schedule D, (ii) any use
beyond what Landlord agrees herein or in the attached Schedule D to furnish,
(iii) special electrical, cooling and ventilating needs created by Tenant’s
telephone equipment, computers, electronic data processing equipment and other
similar equipment or uses (the “Special Electrical Requirements”), all of which
shall be paid for by Tenant, or (iv) any overtime or additional services
requested by Tenant as set forth in Schedule D hereof.  Landlord shall not be
liable to Tenant or anyone claiming under Tenant for the interruption or
cessation, or change in quantity or character, of any such utility or service or
any other utility or service rendered to the Premises or Landlord’s Building
pursuant to the terms of this Lease, whenever and for so long as may be
necessary by reason of accident or emergency, strikes, or any cause beyond
Landlord’s reasonable control, or for repairs, alterations, replacements or
improvements, which, in the reasonable judgment of Landlord are desirable or
necessary, until said repairs, alterations, replacements or improvements shall
have been completed.  If (and to the extent that) the Premises are rendered
untenantable or wholly inaccessible as a result of any such interruption,
cessation or change which is within Landlord’s reasonable control to cure for
more than seven (7) consecutive days, then Tenant’s liability for payment of the
Base Rent shall be proportionately abated (based upon the extent to which the
Premises are so rendered untenantable) until the Premises once again become
tenantable and accessible; provided, however, in no event shall such abatement
exceed the proceeds of loss of

 

23

--------------------------------------------------------------------------------


 

rent (or similar insurance) actually received by Landlord with respect to the
applicable event.  Except as otherwise expressly provided herein, no such
interruption, cessation or change shall constitute an actual or constructive
eviction, in whole or in part, or entitle Tenant to any abatement or diminution
of rent, or relieve Tenant from any of its obligations under this Lease, or
impose any liability upon Landlord or its agents by reason of inconvenience or
annoyance to Tenant, or injury to or interruption of Tenant’s business, or
otherwise.

 

18.                               Utility Charges.  Except as otherwise may be
provided herein in Paragraph 4., Tenant, at its expense, shall be responsible
for provision for and payment of all utilities used or consumed by Tenant upon
the Premises which are not provided for and paid by Landlord, including for
example, telephone service, cable television service, internet and e-mail
services, wire services and the like.  Tenant covenants that at no time shall
the use of electrical energy in the Premises exceed the capacity of the existing
feeders or wiring installations then serving the Premises, which shall
accommodate at least six (6) watts per usable square feet of space. Tenant shall
not make or perform, or permit the making or performance of, any Alterations to
wiring installations or other electrical facilities in or serving the Premises
or any additions to machines, equipment or other appliances in the Premises
which utilize electrical energy without the prior consent of Landlord in each
instance, which consent shall not be unreasonably withheld.

 

19.                               Insurance.

 

(A)                               Tenant shall secure and carry, at its own
expense, throughout the Term, the following insurance:  (a) commercial general
liability insurance in respect of the Premises and the conduct and operation of
business therein, with Landlord as an additional insured, and, at Landlord’s
written request, with the mortgagees of all or any part of Landlord’s Building
as additional insured(s), with limits of not less than TWO MILLION ($2,000,000)
DOLLARS for bodily injury or death to any one person and FIVE MILLION
($5,000,000.00) DOLLARS for bodily injury or death to any number of persons in
any one occurrence, and ONE MILLION ($1,000,000.00) DOLLARS for property damage,
including water damage and sprinkler leakage legal liability, to be written on
an “occurrence basis”, so-called, (b) fire and extended coverage insurance in
respect of Tenant’s fixtures, furniture, furnishings, removable floor coverings,
equipment, signs and all other Tenant’s Improvements and/or property of Tenant
in the Premises in amounts equal to the full replacement value thereof, and
(c) any other insurance reasonably required by Landlord.  Tenant shall deliver
to Landlord and any additional insured(s) certificates evidencing such fully
paid-for policies at least ten (10) days before the commencement of the Term. 
Tenant shall procure and pay for renewals of such insurance from time to time
before the expiration thereof, and Tenant shall deliver to Landlord and any
additional insured(s) certificates evidencing such renewal policy at least
thirty (30) days before the expiration of any existing policy. All such policies
shall be issued by companies of recognized responsibility licensed to do
business in the State of Connecticut and reasonably acceptable to Landlord, and
shall, where applicable, be written on an “occurrence basis”, so-called and all
such policies (and the certificates therefor) shall contain a provision whereby
the same cannot be changed or canceled unless Landlord and any additional
insured(s) are given at least ten (10) days’ prior written notice of such change
or cancellation.

 

24

--------------------------------------------------------------------------------


 

(B)                               Tenant shall not do, permit or suffer to be
done any act, matter, thing or failure to act in respect of the Premises or use
or occupy the Premises or conduct or operate Tenant’s business in any manner
reasonably objectionable to any insurance company or companies whereby the fire
insurance or any other insurance then in effect in respect of the Premises or
Landlord’s Building or any part thereof shall become void or suspended or
whereby any premiums in respect of insurance maintained by Landlord shall be
higher than those which would normally have been in effect for the occupancy
contemplated under the Permitted Uses.  In case of a breach of this covenant, in
addition to all other rights and remedies of Landlord hereunder, Tenant shall
(a) indemnify and hold Landlord harmless from and against any loss which would
have been covered by insurance which shall have become void or suspended because
of such breach by Tenant and (b) pay to Landlord, as additional rent, any and
all increases or premiums on any insurance, including, without limitation, fire
insurance and rent insurance, resulting from any such breach.

 

20.                               Tenant’s Liability and Indemnification of
Landlord.  Tenant hereby covenants and agrees, at Tenant’s sole cost and
expense, to indemnify Landlord, its property manager, and their respective
officers, agents, servants and employees, and the holder of any mortgage of any
part of Landlord’s Building, (the “Other Indemnitees”), of and from and hold
Landlord and the Other Indemnitees harmless from and against any and all loss,
cost, liability and expense of any nature whatsoever that may arise out of or on
account of (a) Tenant’s use and occupancy of the Premises; or (b) Tenant’s
breach or default of any term, covenant, condition or provision of this Lease;
or (c) any act, omission or negligence of Tenant or Tenant’s agents,
contractors, servants, employees, licensees or invitees; or (d) any accident,
injury or damage to person or property (or the Premises) in or about the
Premises; or (e) any matter, cause or thing relating to the Premises; provided,
however, as set forth above, that the foregoing indemnity by Tenant shall not
include or apply to any negligent or intentional acts or omissions of Landlord,
its agents, employees or contractors and/or any breach of this Lease by Landlord
(“Landlord Acts”). Landlord agrees to indemnify Tenant and hold Tenant harmless
from and against any and all liability to unrelated third parties that may arise
out of or on account of any Landlord Acts.  In case of any action or proceeding
on any such claim or demand being brought against the Landlord and/or any of the
Other Indemnitees, the Tenant, upon notice from the Landlord, covenants to
resist and defend such action or proceeding.  Landlord may also resist and
defend such action in the event Tenant refuses to do so, and in such event, the
Tenant shall reimburse the Landlord for all reasonable costs which the Landlord
may incur in so doing.

 

Tenant agrees that all property of any kind owned by or in the possession, use,
care, custody or control of Tenant and situated (whether permanently or
temporarily) upon the Premises shall be on the Premises at the sole risk and
hazard of Tenant and without liability of any sort by Landlord, and Tenant
waives all rights of action of any sort for damage to any of said property
however such damage may arise, from whatever manner or cause.  In extension and
not in limitation of the foregoing, Tenant waives any and all rights of recovery
which Tenant might otherwise have against Landlord as the result of loss or
damage to any of said property arising from any of the perils insured against
under an all risk/special peril insurance policy, whether or not such loss or
damage is caused in any part by Landlord’s negligence or neglect, and all
insurance policies carried by Tenant respecting any of said property shall be
endorsed to state that the respective insurance carriers have received and
accepted notice of the provisions of this

 

25

--------------------------------------------------------------------------------


 

Lease and have waived any and all rights of subrogation against Landlord that
might arise under such policies. Landlord agrees to waive any and all rights of
recovery which Landlord might otherwise have against Tenant as the result of
loss or damage to Landlord’s Building arising from any of the perils insured
against under an all risk/special peril insurance policy, whether or not such
loss or damage is caused in any part by Tenant’s negligence or neglect and all
insurance policies carried by Landlord respecting Landlord’s Building shall be
endorsed to state that the respective insurance carriers have received and
accepted notice of the provisions of this Lease and have waived any and all
rights of subrogation against Tenant that might arise under such policies. 
Tenant shall, at its own expense, take all safety precautions reasonably
required in connection with its lease of the Premises. Tenant’s obligations
under this Paragraph shall survive the expiration or sooner termination of the
Term.

 

21.                               Landlord May Pay Tenant’s Obligations.  In the
event that the Tenant does not make any of the payments required of it when due
for the expenses and obligations, or for any taxes it is required to pay, or for
any insurance premiums or payments it is required to pay, or for any item or
payment or expense required of Tenant under this Lease, the Landlord, after
mailing notice to Tenant and failure by Tenant to make any of such payments
within ten (10) business days of such mailing, may in the case of payments to be
made to someone other than the Landlord elect to make such payment or payments
on the Tenant’s behalf, but shall not be obliged to do so.  In the event that
the Landlord shall make such payment or in the event that the Tenant fails to
make within ten (10) business days of such mailing a payment owed to the
Landlord, Tenant shall reimburse Landlord therefor on demand, together with
interest at the Applicable Rate (hereinafter defined), which interest shall
accrue until such amount has been repaid to the Landlord, whether before or
after demand, and whether or not any judgment is rendered thereon.

 

22.                               Costs of Collection.  In the event of any
litigation between Landlord and Tenant relating to this Lease, the prevailing
party shall be entitled to recover from the non-prevailing party in such action
all reasonable out-of-pocket costs incurred by the prevailing party in such
action.

 

23.                               Eminent Domain.

 

(A)                               In the event that the whole or any substantial
part of Landlord’s Building and/or the Premises shall, during the Term, be taken
by condemnation or eminent domain for any public or quasi-public use or purpose
(or transferred under threat of any such action), then and in such event all
sums that may be awarded as compensation for said taking shall be the sole
property of Landlord, and upon such takings, this Lease shall, at the sole
option of Landlord (or, in the event of any taking of the Premises, Tenant),
thereby cease and end by limitation, from the date of the vesting of said
premises in the proper authorities exercising the right of eminent domain.  In
the event that Landlord and, if applicable, Tenant, shall not elect to terminate
this Lease upon any such taking, then to the extent that a portion of the
Premises is so taken, the Base Rent payable hereunder and any additional rent
payable hereunder, the calculation of which takes into account the rentable
square footage contained in the Premises, shall be reduced in the proportion
that the area (which is part of the Premises) so taken bears to the entire area
of the Premises prior to such taking.

 

26

--------------------------------------------------------------------------------


 

(B)                               Nothing herein shall in any way prevent Tenant
from making and collecting a claim against the condemning authority, including
any claim for payment of moving expenses and/or severance expenses or any other
compensation or reimbursement that Tenant may be entitled to receive by law
directly from the condemning authority as of the date of condemnation, provided
that any such claim shall not be deductible from any award otherwise payable to
Landlord.

 

(C)                               Tenant agrees to execute such instruments of
assignment as may be reasonably required by Landlord, or join with Landlord in
any petition for the recovery of damages, if requested by Landlord.  If Tenant
shall fail to execute such instruments as may be required by Landlord, or to
undertake such other steps as may be required by Landlord, or to undertake such
other steps as may be requested as herein stated, then and in any such event,
Landlord shall be deemed the duly authorized irrevocable agent and
attorney-in-fact of Tenant to execute such instruments and undertake such steps
as herein stated in and on behalf of Tenant.

 

24.                               Inspection by Landlord.  Landlord and
Landlord’s agents shall have the right, at reasonable times (and in emergencies
at all times) and upon reasonable advance notice (which may be oral), to enter
upon the Premises to examine or inspect the same, or to exhibit same to
prospective purchasers or lessees, or to make such repairs, alterations,
improvements or additions in or to the Premises and/or Landlord’s Building
(including, without limitation, the installation, repair and replacement of
pipes, ducts, conduits, utility lines, wires and the like) as Landlord may deem
necessary or commercially reasonably desirable, and shall be performed in a
workmanlike manner,  and to take all materials into the Premises therefor,
without the same constituting and eviction of Tenant in whole or in part and the
rent reserved hereunder shall in no event abate while said repairs, alterations,
improvements or additions are being made, by reason of loss or interruption of
business or otherwise.  If Tenant or a representative of Tenant shall not be
personally present to open and permit an entry into said Premises, at any time,
when for any reason an entry therein shall be necessary or permissible, Landlord
or Landlord’s agents may enter the same by a master key, or may forcibly enter
the same, without rendering Landlord or such agents liable therefor, and without
in any manner affecting the obligations and covenants of this Lease.  In the
exercise of the rights granted herein to the Landlord, Landlord shall use
commercially reasonable efforts not to materially interfere with Tenant’s use of
the Premises. Nothing herein contained, however, shall be deemed or construed to
impose upon Landlord any obligation, responsibility or liability whatsoever, for
the care, maintenance or repair of the Premises or any part thereof, except as
otherwise herein specifically provided, excluding liability for Landlord’s acts
of gross negligence or intentional acts

 

25.                               Risk of Loss.  It is expressly understood and
agreed that Landlord and its agents shall not be responsible or liable for any
loss or damage to any property of Tenant or of others entrusted to employees of
the Landlord’s Building, nor for the loss or damage to any property of Tenant by
theft or otherwise.   Landlord and its agents shall not be liable for an injury
or damage to persons or property resulting from fire, explosion, falling
plaster, steam, gas, electricity, water, rain or snow or leaks from any part of
the Landlord’s Building or from the pipes, appliances or plumbing works or from
the roof, street, or subsurface or from any other place or by dampness or by any
other cause of whatsoever nature, Landlord shall not be liable for any damages
arising from acts of neglect of co-tenants or other occupants of the same
building, or of any owners or

 

27

--------------------------------------------------------------------------------


 

occupants of adjacent or contiguous property.  Landlord shall not be responsible
for any loss occasioned by the interruption of any utility service provided to
the Premises such as electricity or water.  Tenant shall give immediate notice
to Landlord in case of accidents in the Premises or in the Landlord’s Building
or of defects therein or in any fixtures or equipment.

 

26.                               Landlord Status.

 

(A)                               Tenant and Landlord understand and agree that
the person or persons signing below for Tenant and for Landlord are signing in
representative capacity only and shall have no personal liability hereunder or
with respect to the transactions contemplated hereby.  Tenant understands and
agrees that there shall be absolutely no personal liability on the part of the
persons constituting Landlord to the Tenant with respect to any of the terms,
covenants and conditions of this Lease and Tenant shall look solely to the
equity of the Landlord or any successor in interest to the Landlord in the fee
and leasehold estate of the Landlord, as the case may be, in and to Landlord’s
Building for the satisfaction of each and every remedy of the Tenant in the
event of any breach by the Landlord or by any successor in interest to the
Landlord of any of the terms, covenants and conditions of this Lease to be
performed by the Landlord.  Such exculpation of personal liability of Landlord
is absolute and without any exception whatsoever, and Tenant waives any right to
look to the any other assets of Landlord and/or to any of the partners in
Landlord and/or to any of their individual assets for satisfaction of any such
liability.

 

(B)                               Supplementing the foregoing provisions of this
subparagraph (A), in the event of any actual or alleged failure, breach or
default under this Lease by Landlord, Tenant’s sole and exclusive remedy shall
be an action against Landlord’s interest in Landlord’s Building to compel
performance by Landlord or to recover the actual damages (in no event to include
incidental, consequential, special and/or punitive damages) suffered by Tenant
as a result of such failure, breach or default, and no principal of Landlord (as
hereinafter defined) shall be sued, be subject to service of process, or have a
judgment obtained against such principal in connection with any such alleged
failure, breach or default, and no writ of execution shall be levied against any
assets of Landlord (other than its interest in the Landlord’s Building) or
against the assets of any principal of Landlord.  The covenants and agreements
in this Paragraph 26(A) are enforceable by Landlord and also by any principal of
Landlord.  For purposes hereof, the term “principal of Landlord” shall mean any
partner in Landlord and/or any officer, director, trustee, shareholder, employee
or representative of Landlord.

 

(C)                               Upon any transfer of Landlord’s interest in
the Premises and in this Lease (other than any such transfers to a mortgage
lender as security for indebtedness of Landlord), then the Landlord shall be
automatically released from all liability under this Lease and Tenant agrees to
look solely to such transferee for the performance of Landlord’s obligations
hereunder excluding claims caused by the gross negligence or intentional acts of
Landlord.

 

27.                               Rules and Regulations.  Tenant and Tenant’s
servants, employees, agents, visitors, and licensees shall observe faithfully
and comply strictly with such reasonable rules and regulations as Landlord or
Landlord’s agents may from time to time adopt respecting the use, occupancy
and/or management of Landlord’s Building.  Nothing in this Lease contained shall
be

 

28

--------------------------------------------------------------------------------


 

construed to impose upon Landlord any duty or obligation to enforce the
rules and regulations or the terms, covenants or conditions in any other lease,
as against any other tenant or occupant of Landlord’s Building, and Landlord
shall not be liable to Tenant for violation of the same by any other tenant, its
servants, employees, visitors or licensees.  The current rules and regulations
respecting Landlord’s Building are set forth in Schedule E attached. Landlord
shall notify Tenant in writing of any changes in said rules.

 

28.                               Force Majeure.  Landlord shall not be in
default hereunder if Landlord is unable to fulfill or is delayed in fulfilling
any of its obligations hereunder, by reason of fire or other casualty, strikes
or labor troubles, governmental pre-emption in connection with a national
emergency, shortage of supplies or materials, or by reason of any rule, order or
regulation of any governmental authority, or by reason of the condition of
supply and demand affected by war or other emergency, or any other cause beyond
its reasonable control.  Except as otherwise provided herein, such inability or
delay by Landlord in fulfilling any of its obligations hereunder shall not
affect, impair or excuse Tenant from the performance of any of the terms,
covenants, conditions, limitations, provisions or agreements hereunder on
Tenant’s part to be performed, nor result in any abatement of rents or
additional rents payable hereunder, which shall in any event be due and payable
as and when provided for hereunder.

 

29.                               Estoppel Certificate.  Upon request of the
Landlord, the Tenant will, within ten (10) business days after request by
Landlord, at no charge to Landlord, execute and deliver to the Landlord an
instrument prepared by Landlord stating, if the same be true, that this Lease is
a true and exact copy of the Lease between the parties hereto, that there are no
amendments hereof (or stating what amendments there may be), that the same is
then in full force and effect and that, to the best of Tenant’s knowledge, there
are then no offsets, defenses or counterclaims with respect to the payment of
rent reserved hereunder or in the performance of the other terms, covenants and
conditions hereof on the part of the Tenant to be performed, and that as of such
date no default has been declared hereunder by either party hereto and that the
Tenant at the time has no knowledge of any facts or circumstances which it might
reasonably believe would give rise to a default by either party.  Said
instrument shall be in such form and substance as Landlord may request.

 

30.                               Assignment and Subletting.

 

(A)                               Tenant shall not, by operation of law or
otherwise, assign, sell, mortgage, pledge or in any manner transfer this Lease
or any interest therein, or sublet the Premises or any part or parts thereof, or
grant any concession or license or otherwise permit occupancy of all or any part
of the Premises by any person, without the prior written consent of Landlord,
which consent may not be unreasonably withheld by Landlord. Neither the consent
of Landlord to an assignment, subletting, concession, or license, nor the
reference in this Lease to assignees, subtenants, concessionaires or licensees,
shall in any way by construed to relieve Tenant of the requirement of obtaining
the prior written consent of Landlord to any further assignment or subletting or
to the making of any assignment, subletting, concession or license for all or
any part of the Premises.  In the event Landlord consents to any assignment of
this Lease, the assignee shall execute and deliver to Landlord an agreement in
form and substance satisfactory to Landlord whereby the assignee shall assume
all of Tenant’s obligations under this Lease, whether arising

 

29

--------------------------------------------------------------------------------


 

before or after such assignment. Notwithstanding anything contained herein to
the contrary, in the case of any assignment of this Lease or subletting of any
portion of the Premises, including, without limitation, any assignment or
subletting permitted or consented to, the original Tenant named herein and any
other person(s) who at any time was or were Tenant shall remain jointly and
severally, primarily liable on this Lease, as the same may be amended, modified,
extended or renewed.  Any violation of any provision of this Lease by any
assignee, subtenant or other occupant shall be deemed a violation by the
original Tenant named herein, the then Tenant and any other person(s) who at any
time was or were Tenant, it being the intention and meaning that the original
Tenant named herein, the then Tenant and any other person(s) who at any time was
or were Tenant shall all be liable to Landlord for any and all acts and
omissions of any and all assignees, subtenants and other occupants of the
Premises.  If this Lease shall be assigned or if the Premises or any part
thereof shall be sublet or occupied by any person or persons other than the
original Tenant named herein, Landlord may collect rent from any assignee and/or
any subtenants or occupants, and apply the net amounts collected to the Base
Rent, additional rent and other sums payable hereunder, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver of any of the
provisions of this Paragraph, or the acceptance of the assignee, subtenant or
occupant as Tenant, or a release of any person from the further performance by
such person of the obligations of Tenant under this Lease.

 

(B)                               For the purposes of this paragraph, the
transfer or disposition (whether direct or indirect) of a majority of Tenant’s
assets or capital stock in a corporate Tenant (other than the shares of the
capital stock of a corporate Tenant whose stock is publicly traded), or the
merger, consolidation or reorganization of such Tenant, or the transfer or
disposition of all or a majority of the general partnership interest in any
partnership Tenant or of all or a majority of the membership interests in any
limited liability company Tenant, shall be considered an assignment of this
Lease for which Landlord’s consent shall be required.

 

(C)                               Supplementing the provisions of subparagraph
(A) above:  If Tenant shall desire to assign this Lease, or sublet the Premises
or any part thereof, it shall first submit in writing to the Landlord a notice
setting forth in reasonable detail:  (i) the identity and address of the
proposed assignee or sublessee; (ii) in the case of a subletting, the terms and
conditions thereof; (iii) the nature and character of the business of the
proposed assignee or sublessee and its proposed use for the Premises;
(iv) evidence that the proposed assignee or sublessee is a United States citizen
or citizens or a corporation qualified to do business in the State of
Connecticut and organized and existing under the laws of one of the States of
the United States; (v) banking, financial and other credit information relating
to the proposed assignee or sublessee reasonably sufficient to enable Landlord
to determine the proposed assignee’s or sublessee’s financial responsibilities;
(vi) in the case of a subletting of only a portion of the Premises, plans and
specifications for Tenant’s layout, partitioning, and electrical installations
for the portion of the Premises to be sublet; and (vii) the effective date of
the proposed assignment or the commencement date of proposed subletting.  The
Premises shall not, without Landlord’s prior consent, be listed or otherwise
publicly advertised for assignment or subletting at a rental rate lower than the
higher of (a) the Base Rent and all additional rent then payable, or (b) the
then prevailing rental rate for other space in the Building.  In no event may
the proposed assignee or subtenant then be a tenant, subtenant, assignee or
occupant of any space in Landlord’s Building, nor shall the proposed assignee or
subtenant be a person or entity who has dealt with Landlord or

 

30

--------------------------------------------------------------------------------


 

Landlord’s agent (directly or through a broker) with respect to space in
Landlord’s Building during the twelve (12) months immediately preceding Tenant’s
request for Landlord’s consent. Tenant shall reimburse Landlord for all
reasonable costs and expenses (including, without limitation, attorneys’ fees)
which are incurred by Landlord in connection with any proposed assignment or
subletting.

 

(D)                               Intentionally Omitted.

 

(E)                                Supplementing the provisions of subparagraph
(A) above:  In the event Tenant proposes to sublet any portion of the Premises,
Landlord, at Landlord’s sole option, may give to Tenant, within sixty (60) days
after the submission by Tenant to Landlord of the statement required to be
submitted in connection with such proposed subletting, a notice electing to
eliminate such portion of the Premises, (said portion is referred to as the
“Eliminated Space”), from the Premises commencing on the date, (referred to as
the “Elimination Date”), immediately prior to the proposed commencement date of
the term of the proposed subletting, as set forth in such statement, and in the
event such notice is given (i) the Eliminated Space shall be eliminated from the
Premises; (ii) Tenant shall surrender the Eliminated Space to Landlord on or
prior to the Elimination Date in the same manner as if said Date were the
expiration date of the Term; (iii) if the Eliminated Space shall constitute less
than an entire floor (a) Landlord, at Landlord’s expense, shall have the right
to make any alterations and installations in the Premises required, in
Landlord’s judgment, reasonably exercised, to make the Eliminated Space a
self-contained rental unit with access through corridors to the elevators and
core toilets serving the Eliminated Space, and if the Premises shall contain any
core toilets or any corridors (including any corridors proposed to be
constructed by Landlord pursuant to this Subdivision (iii)), providing access
from the Eliminated Space to the core area, and (b) Landlord and any tenant or
other occupant of the Eliminated Space shall have the right to use such toilets
and corridors in common with Tenant and any other permitted occupants of the
Premises, and the right to install signs and directional indicators in or about
such corridors indicating the name and location of such tenant or other
occupant; and (iv) the Base Rent and Tenant’s Proportionate Share, shall each be
reduced to reflect the elimination from the Premises of the number of rentable
square feet contained in the Eliminated Space.

 

(F)                                 Supplementing the provisions of subparagraph
(A) above only:  If Tenant shall enter into any sublease as may be permitted or
consented to under this Lease, Tenant shall, in addition to any other sums
payable under this Lease, pay to Landlord as additional rent, fifty (50%)
percent of the amount of any and all rents, additional charges, or other
consideration payable under or in connection with the sublease to Tenant by the
subtenant (including, but not limited to, sums paid for the sale or rental of
Tenant’s fixtures, leasehold improvements, equipment, furniture, or other
personal property) which is in excess of the Base Rent and additional rent
accruing under this Lease during the term of the sublease in respect of the
subleased space (at the rate per square foot payable by Tenant under this Lease)
pursuant to the terms hereof.  The sums payable under this paragraph shall be
paid to Landlord as and when payable by the subtenant to Tenant.

 

(G)                               Supplementing the provisions of subparagraph
(A) above:  If Tenant, or any subtenant or other person claiming through or
under Tenant, shall assign or have assigned its

 

31

--------------------------------------------------------------------------------


 

interest as Tenant under this Lease or its interest as subtenant under any
sublease, as the case may be, Tenant shall pay to Landlord a sum equal to any
consideration paid to Tenant or any subtenant or other person claiming through
or under Tenant for such assignment.  All sums payable hereunder by Tenant shall
be paid to Landlord as additional rent immediately upon receipt thereof by
Tenant or by any subtenant or other person claiming through or under Tenant and,
if requested by Landlord, Tenant shall promptly enter into a written agreement
with Landlord setting forth the amount of such sums to be paid to Landlord;
however, neither Landlord’s failure to request the execution of such agreement
nor Tenant’s failure to execute such agreement shall vitiate the provisions of
this Paragraph.  For the purposes of this Paragraph, a trustee, receiver or
other representative of the Tenant’s or any subtenant’s estate under any federal
or state bankruptcy act shall be deemed a person claiming through or under
Tenant.  Neither Landlord’s consent to any subletting nor anything contained in
this Paragraph shall be deemed to grant to any subtenant or other person
claiming through or under Tenant the right to sublet all or any portion of the
Demised Premises or to permit the occupancy of all or any portion of the
Premises by others.

 

(H)                              At the request of Landlord, Tenant shall
execute and deliver an instrument or instruments, in form satisfactory to
Landlord, setting forth any modifications to this Lease contemplated in or
resulting from the operation of the foregoing provisions of this Paragraph;
provided, however, neither Landlord’s failure to request any such instrument nor
Tenant’s failure to execute or deliver any such instrument shall vitiate the
effect of the foregoing provisions of this Paragraph.  The failure by Landlord
to exercise any right or option under this Paragraph 30 with respect to any
proposed assignment or subletting shall not be deemed a waiver of such option
with respect to any subsequent proposed assignment or subletting or otherwise
modify, affect or diminish the provisions of subparagraph (A) above.

 

(I)                                   Notwithstanding the foregoing provisions
of this Paragraph 30, so long as no default exists under this Lease at the
effective date of the proposed assignment or subletting, this Lease may be
assigned, or the Premises may be sublet, in whole or in part, upon at least
thirty (30) days’ prior written notice to Landlord, to any Affiliate or
Successor of Tenant. In the event of any such assignment, Tenant shall remain
primarily liable, jointly and severally with any assignee for all the
obligations of the Tenant under this Lease, as this Lease may be renewed,
extended, modified or amended.  Tenant shall promptly provide to Landlord any
information reasonably requested by Landlord to verify the applicability of this
subparagraph (I).  In the event of any such assignment pursuant to this
subparagraph (I), the following provisions shall apply:

 

(i)                                     The assignee shall assume, by instrument
in form and consent satisfactory to Landlord, the due performance of all
Tenant’s obligations under this Lease (regardless of whether arising before or
after the date of the assignment);

 

(ii)                                  The assignor shall acknowledge, by
instrument in form and consent satisfactory to Landlord, that the assignor
remains primarily liable, jointly and severally with any assignee, for the due
performance of all Tenant’s obligations under this Lease (regardless of whether
arising before or after the date of the assignment), as this Lease may be
renewed, extended, modified or amended; and

 

32

--------------------------------------------------------------------------------


 

(iii)                               A fully executed original of each the
instruments referred to in (i) and (ii) above shall be submitted to Landlord
prior to the effective date thereof.

 

In the event of a subletting pursuant to this subparagraph (I), the following
provisions shall apply:

 

(iv)                              The subtenant shall assume, by instrument in
form and consent satisfactory to Landlord, the due performance of all Tenant’s
obligations under this Lease, to the extent provided for in the Sublease (and in
the case of a subletting of less than the entire Premises, the subtenant shall
assume only its proportionate share of Tenant’s obligations hereunder);

 

(v)                                 A copy of the original, fully executed
sublease shall be submitted to Landlord prior to the effective date thereof; and

 

(vi)                              The sublease delivered to Landlord in
accordance with subsection (v) above shall provide that (1) such sublease is and
shall be subject and subordinate to this Lease and any then existing or future
modifications thereof; and (2) in the event of termination, reentry or
dispossess by Landlord under this Lease, Landlord may, at its option, take over
all the right, title and interest of Tenant, as sublessor under such sublease,
except that the Landlord shall not (x) be liable for any previous acts or
omissions of Tenant, as sublessor under such sublease, or (y) be subject to any
offsets, not expressly provided for in such sublease, against Landlord, or
(z) be bound by any previous modification of such sublease to any previous
prepayments of more than one month’s rent.

 

For the purpose of this subsection (I), an “Affiliate” or a “Successor” of
Tenant shall mean the following: (i) an “Affiliate” shall mean any entity which,
directly or indirectly, controls or is controlled by or is under common control
with Tenant.  For this purpose, “control” shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting securities or
by contract or otherwise; and (ii) a “Successor” of Tenant shall mean:

 

(1)                                 An entity in which or with which Tenant, its
successors or assigns, is merged or consolidated, in accordance with applicable
statutory provisions for merger or consolidation, provided that by operation of
law or by effective provisions contained in the instruments of merger or
consolidation, the liabilities of the entities participating in such merger or
consolidation are assumed by the entity surviving such merger or created by such
consolidation, or

 

(2)                                 An entity acquiring (x) this Lease and
substantially all of the property and assets of the Tenant, its successors or
assigns, or (y) all or substantially all of the issued and outstanding stock or
other equity interests of Tenant;

 

33

--------------------------------------------------------------------------------


 

provided that, in any such case, the tangible net worth of the surviving or
acquiring entity is at least equal to the greater of (1) the tangible net worth
of Tenant on the date of this Lease, or (2) the tangible net worth of Tenant on
the date of such acquisition, as demonstrated to Landlord’s reasonable
satisfaction.

 

31.                               Partial Enforcement.  No delay or omission by
Landlord to exercise any rights, power or privileges accruing upon any
non-compliance or default by Tenant with respect to any of the terms hereof
shall impair any such right, power or privilege or be construed to be a waiver
thereof, and every such right, power and privilege may be exercised at any time
during the continuance of such non-compliance or default.  It is further agreed
that a waiver by Landlord of any of the covenants or agreements hereof to be
performed by Tenant shall not be construed to be a waiver of any succeeding
breach thereof or of any other covenants or agreements herein contained to be
performed by Tenant.

 

32.                               Validity and Enforcement.  This Lease
constitutes the entire Agreement between the parties hereto with respect to the
transactions contemplated herein and the Lease shall not be modified in any way
except by a written instrument signed by Landlord and Tenant.  All negotiations
and oral agreements acceptable to both parties are included herein.

 

33.                               PREJUDGMENT REMEDY, REDEMPTION, COUNTERCLAIM
AND JURY TRIAL.  TENANT, FOR ITSELF AND FOR ALL PERSONS CLAIMING THROUGH OR
UNDER IT, HEREBY ACKNOWLEDGES THAT THIS LEASE CONSTITUTES A COMMERCIAL
TRANSACTION AS SUCH TERM IS USED AND DEFINED IN SECTION 52-278(A) OF THE
CONNECTICUT GENERAL STATUTES, OR ITS SUCCESSOR PROVISIONS IF AMENDED, AND HEREBY
EXPRESSLY WAIVES ANY AND ALL RIGHTS WHICH ARE OR MAY BE CONFERRED UPON THE
TENANT BY SAID ACT TO ANY NOTICE OR HEARING PRIOR TO A PREJUDGMENT REMEDY UNDER
SECTIONS 52-278(A) TO 52-278(G), OR THEIR SUCCESSOR PROVISIONS IF
AMENDED, INCLUSIVE OF SAID STATUTES.  SUCH WAIVER IS INTENDED AS A WAIVER IN
ACCORDANCE WITH SECTION 52-278(F) OR ITS SUCCESSOR PROVISIONS IF AMENDED, OF
SAID STATUTES.  TENANT FURTHER WAIVES ANY AND ALL RIGHTS WHICH ARE OR MAY BE
CONFERRED BY ANY PRESENT OR FUTURE LAW TO REDEEM THE SAID PREMISES, OR TO ANY
NEW TRIAL IN ANY ACTION OF EJECTMENT UNDER ANY PROVISION OF LAW, AFTER RE-ENTRY
THEREUPON, OR UPON ANY PART THEREOF, BY THE LANDLORD, OR AFTER ANY WARRANT TO
DISPOSSESS OR JUDGMENT IN EJECTMENT.  IF THE LANDLORD SHALL ACQUIRE POSSESSION
OF THE SAID PREMISES BY SUMMARY PROCEEDINGS, OR IN ANY OTHER LAWFUL MANNER
WITHOUT JUDICIAL PROCEEDINGS IT SHALL BE DEEMED A RE-ENTRY WITHIN THE MEANING OF
THAT WORD AS USED IN THIS LEASE.  IN THE EVENT THAT LANDLORD COMMENCES ANY
SUMMARY PROCEEDINGS OR ACTION FOR NON-PAYMENT OF RENT OR OTHER CHARGES PROVIDED
FOR IN THIS LEASE, THE TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE
OR DESCRIPTION IN ANY SUCH PROCEEDING OR ACTION.  THE TENANT AND THE LANDLORD
BOTH WAIVE A TRIAL BY JURY OF ANY AND ALL ISSUES ARISING IN ANY ACTION OR

 

34

--------------------------------------------------------------------------------


 

PROCEEDING BETWEEN THE PARTIES HERETO OR THEIR SUCCESSORS, UNDER OR CONNECTED
WITH THIS LEASE, OR ANY OF ITS PROVISIONS.

 

34.                               Brokerage.  Tenant and Landlord warrant and
represent to the other that neither  has had any  dealings with any broker or
agent other than Cushman & Wakefield of Connecticut and Press/Cuozzo Realtors
(collectively the “Broker”), in connection with this Lease (whose fees and
commissions shall be paid by Landlord pursuant to a separate agreement between
Landlord and Cushman & Wakefield of Connecticut) and that, insofar as they 
know, no other broker negotiated this Lease or is entitled to any commission in
connection herewith.    Each party agrees to indemnify, defend and hold,
harmless the other party from and against any claims for a fee or commission
made by any broker, other than the Broker, claiming to have acted by or on
behalf of, or have dealt with, such party in connection with this Lease.

 

35.                               Environmental Obligations.

 

(A)                               The Tenant covenants that no Hazardous
Materials (as hereinafter defined) shall be brought onto, or stored or used at
the Premises by the Tenant or any of its employees, agents, contractors,
licensees, or invitees, except for lawful materials that are typically found at
office complexes similar to the Premises all of which shall be used, stored,
transported and disposed above by Tenant in full compliance with all applicable
Requirements.  No Hazardous Materials shall be placed into the plumbing or waste
treatment systems of the Premises by the Tenant or any of its employees, agents,
contractors, licensees, or invitees.  The Tenant shall hold harmless, indemnify
and defend the Landlord and the Other Indemnitees from and against any
Environmental Damages (as hereinafter defined) resulting from events occurring
on or about the Premises during the Term and which are caused by the Tenant or
any of its employees, agents, contractors, licensees, or invitees. 
Notwithstanding anything contained herein to the contrary, Tenant shall not
cause the Premises to be or become an “establishment” as that term is defined in
the Transfer Act, Conn. General Statutes §22a-134 et seq. The Tenant’s
indemnification obligation hereinabove set forth shall survive the expiration or
earlier termination of this Lease.

 

(B)                               The Tenant shall promptly notify the Landlord
when the Tenant becomes aware of (i) the presence of any Hazardous Materials on
the Premises, and (ii) the release to the Premises or the air of any Hazardous
Materials, whether or not caused or permitted by the Tenant.  Such notice shall
include as much detail as reasonably possible, including identity of the
location, type and quantity of Hazardous Materials released.  The Tenant, at its
sole expense, shall promptly take all actions required by applicable
Requirements to return the Premises to the condition existing prior to the
events which resulted in Environmental Damages for which it is responsible
hereunder.

 

(C)                               “Environmental Damages” shall mean all claims,
judgments, damages (including punitive damages), losses, penalties, fines,
liabilities (including strict liability), encumbrances and liens, and any other
costs and expenses, including, without remediation costs, resulting from the
existence on or in, or release to the ground or air of Hazardous Materials in
violation of or alleged to be in violation of the Requirements applicable
thereto, including any attorneys’ fees, disbursements, consultant’s fees and
other costs resulting from (i) investigation and defense of any alleged claim,
and (ii) directive of any governmental authorities, whether or not the claims or

 

35

--------------------------------------------------------------------------------


 

directives are groundless, false or fraudulent or ultimately defeated, and
(iii) any settlement or judgment.

 

(D)                               “Hazardous Materials” shall mean any hazardous
or toxic substance, material or waste (including constituents thereof) which is
or becomes regulated by one or more governmental authorities.  The words
“Hazardous Materials” include, without limitation, any material or substance
which is (i) listed or defined as a “hazardous waste,” “extremely hazardous
waste,” “restricted hazardous waste,” “hazardous substance” or “toxic substance”
under any Requirements, (ii) petroleum and its byproducts, (iii) asbestos, radon
gas, urea formaldehyde foam insulation, (iv) polychlorinated biphenyl, or
(v) designated as a hazardous or toxic waste or substance or words of similar
import pursuant to the Federal Water Pollution Control Act (33 U.S.C. § 1317),
the Federal Resource Conservation and Recovery Act, (42 U.S.C. § 6903), the
Comprehensive Environmental Response, Compensation and Liability Act, as amended
(42 U.S.C. §§ 9601 et seq.) the Toxic Substances Control Act (15 U.S.C. § 2601
et seq.), or the Hazardous Materials Transportation Act (49 U.S.C. § 1801 et
seq.).

 

36.                               Notice.  Any notice or demand, which, under
the terms of this Lease or under any statute must or may be given or made by the
parties hereto, shall be in writing, and may be given or made by hand delivery,
by recognized overnight courier service, or by mailing the same by registered or
certified mail, return receipt requested, to the parties at their addresses set
forth above (or, after the Commencement Date, to Tenant at the Premises), or to
such person and address as either party may, from time to time, designate upon
at least ten (10) days prior written notice.

 

37.                               End of Term.  At the expiration or sooner
termination of the Term, Tenant shall quit and surrender to Landlord the
Premises, broom clean and in good order and condition, ordinary wear and tear
excepted.  At such expiration or sooner termination Tenant shall remove all
property of Tenant and all Alterations required to be removed by Landlord
pursuant to the terms of Section 9(B) hereof, and Tenant shall repair all damage
to the Premises caused by such removal and, to the extent required under said
Section 9(B), restore the Premises to the condition in which they were prior to
the installation of the items so removed.  Any property of the Tenant which
shall remain in or upon the Premises after the expiration of the Term or sooner
termination thereof and the removal of the Tenant from the Premises may, at the
option of the Landlord, be deemed to have been abandoned, and either may be
retained by the Landlord as its property or may be disposed of in such manner as
the Landlord may see fit.  If the Premises be not surrendered as and when
aforesaid, Tenant shall indemnify Landlord against loss or liability resulting
from the delay by Tenant in so surrendering the Premises including, without
limitation, any claims made by any succeeding occupant founded on such delay. 
Tenant’s obligations under this Paragraph shall survive the expiration or sooner
termination of the Term.

 

38.                               Recordation.  Tenant agrees not to record or
cause to be recorded this Lease or any memorandum hereof on the Land Records of
the City of New Haven.  A recording of this Lease or any memorandum hereof on
the Land Records of the City of New Haven by the Tenant may be deemed by
Landlord to be a material breach on the part of Tenant and at Landlord’s option
the Lease may be terminated.

 

36

--------------------------------------------------------------------------------


 

39.                               Interest.  From on and after the due date of
any payment of rent, additional rent or other amounts or charges to be paid to
the Landlord by Tenant, as provided in this Lease, interest shall, at Landlord’s
option, accrue at a rate equal to three (3%) percent per annum above the Prime
Rate (hereinafter defined), but not exceeding the maximum rate allowed by law
and shall be payable on demand, (the “Applicable Rate”).  The “Prime Rate” is
the Prime Rate as published in the “Money Rates” table of the Wall Street
Journal by Dow Jones & Company, Inc.  If more than one Prime Rate is published
in the “Money Rates” table the highest of those Prime Rates will apply.  If the
Wall Street Journal ceases publication, or ceases to publish a Money Rates table
or if a Prime Rate is no longer included among the rates published therein,
Landlord will designate a comparable index.

 

40.                               Consents and Approvals.  In the event that
Tenant shall seek the approval by or consent of Landlord and Landlord shall fail
or refuse to give such consent or approval, Tenant shall not be entitled to any
damages for any withholding or delay of such approval or consent by Landlord
unless it is found that Landlord withheld its consent in bad faith, it being
intended that Tenant’s sole remedy absent a finding of bad faith by Landlord
shall be an action for injunction or specific performance and that said remedy
of an action for injunction or specific performance shall be available only in
those cases where Landlord shall have expressly agreed in writing not to
unreasonably withhold or delay its consent.

 

41.                               Miscellaneous.

 

(A)                               Successors and Assigns.  Subject to Paragraph
30 of this Lease, each provision of this Lease shall extend to, bind and inure
to the benefit of Landlord and Tenant and their respective heirs, legal
representatives, successors and assigns; and, except as otherwise provided
herein, all references herein to Landlord and Tenant shall be deemed to include
all such parties.

 

(B)                               Entire Agreement.  This Lease, and the
schedules and exhibits attached hereto which are hereby made a part of this
Lease, represent the complete agreement between Landlord and Tenant; and
Landlord has made no representations or warranties except as expressly set forth
in this Lease.  All negotiations, considerations, representations and
understandings between Landlord and Tenant are incorporated herein and this
Lease expressly supersedes any proposals or other written documents relating
hereto. No modification or amendment of or waiver under this Lease shall be
binding upon Landlord or Tenant unless in writing signed by Landlord and Tenant.

 

(C)                               Execution and Delivery; Counterparts. 
Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of space or an option for lease, and it is not
effective until execution and delivery by both Landlord and Tenant.  This Lease
may be executed in one or more counterparts, which when taken together shall
constitute one and the same single instrument.

 

(D)                               Severability.  If any provision of this Lease
or any application thereof to any person or circumstance shall to any extent be
held void, unenforceable or invalid, then the remainder of this Lease or the
application of such provision to persons or circumstances other than those as to
which it is held void, unenforceable or invalid shall not be affected thereby,
and each provision of this Lease shall be valid and enforced to the fullest
extent permitted by law.

 

37

--------------------------------------------------------------------------------


 

(E)                                Governing Law.  This Lease shall be governed
by and construed in accordance with the laws of the State of Connecticut without
giving effect to any choice or conflict of law provision or rule that would
cause the application of the laws of any jurisdiction other than the State of
Connecticut.

 

(F)                                 Joint and Several Liability.  If Tenant is
comprised of more than one party, each such party shall be jointly and severally
liable for Tenant’s obligations under this Lease.

 

(G)                               Captions.  The captions preceding each of the
numerical paragraphs in this Lease are inserted only for the convenience of the
parties and for reference purposes and in no way define, limit or otherwise
restrict or have any legal effect whatsoever on any provision of this Lease.

 

(H)                              No Waiver.  No receipt of money by Landlord
from Tenant after termination of this Lease or after the service of any notice
or after the commencing of any suit or after final judgment for possession of
the Premises shall in itself renew, reinstate, continue or extend the Term or
affect any such notice or suit.  No waiver of any default of Tenant or Landlord
shall be implied from any omission by Landlord or Tenant, respectively, to take
any action on account of such default if such default persists or be repeated,
and no express waiver shall affect any default other than the default specified
in the express waiver and then only for the time and to the extent therein
stated.

 

(I)                                   Definition of Landlord; Landlord’s
Liability.  The word “Landlord” is used herein to include the Landlord named
above as well as its successors and assigns, each of whom shall have the same
rights, remedies, powers, authorities and privileges as it would have had it
originally signed this Lease as Landlord.  Any such person, whether or not named
herein, shall have no liability hereunder after it ceases to hold title to the
Premises except for obligations which may have theretofore accrued.

 

(J)                                   Tenant’s Financials; Financial Reports. 
Tenant acknowledges that the financial capability of Tenant to perform its
obligations hereunder is material to Landlord and that Landlord would not enter
into this Lease but for its belief, based on its review of Tenant’s financial
statements, that Tenant is capable of performing such financial obligations. 
Tenant hereby represents, warrants and certifies to Landlord that its financial
statements and all related documents and information previously furnished to
Landlord were at the time given true and correct in all material respects and
that there have been no material subsequent changes thereto as of the date of
this Lease.  The provisions hereof regarding the provision by Tenant of
financial statements shall not apply so long as Tenant is a publicly traded
company registered on a United States national securities exchange.  At any time
during the Term, within fifteen (15) days after Landlord’s request therefor,
Tenant shall furnish to Landlord Tenant’s most recent audited financial
statements (including any notes to them) or, if no such audited statements have
been prepared, such other financial statements (and notes to them) as may have
been prepared by an independent certified public accountant or, failing those,
Tenant’s internally prepared financial statements.  Tenant shall discuss its
financial statements with Landlord and, if such financial statements have not
been audited by Tenant’s independent certified public accountant, Tenant shall
give Landlord access, upon reasonable prior notice and during its business
hours, at its principal accounting office, to Tenant’s books and records in

 

38

--------------------------------------------------------------------------------


 

order to enable Landlord to verify the financial statements it has delivered to
Landlord.  Landlord will not disclose any aspect of Tenant’s financial
statements that Tenant designates to Landlord as confidential except (i) to
Landlord’s lenders or prospective purchasers of the Property or any portion
thereof (subject to said lenders and purchasers entering into an appropriate
confidentiality agreement in favor of Tenant), (ii) in litigation between
Landlord and Tenant, and (iii) if required by court order (subject to prompt
prior notice to Tenant and Tenant’s opportunity to oppose or limit such
disclosure or to seek a protective order or other confidential treatment).

 

(K)                               Tenant’s Organization and Authority.  In the
event Tenant is a corporation (including any form of professional association),
partnership (general or limited), or other form of organization other than an
individual (each such entity is individually referred to herein as an
“Organizational Entity”), then Tenant hereby covenants, warrants and
represents:  (1) that such individual is duly authorized to execute or attest
and deliver this Lease on behalf of Tenant in accordance with the organizational
documents of Tenant, (2) that this Lease is binding upon Tenant, (3) that Tenant
is duly organized and legally existing in the state of its organization, and is
qualified to do business in the state in which the Premises is located, and
(4) that the execution and delivery of this Lease by Tenant will not result in
any breach of, or constitute a default under any mortgage, deed of trust, lease,
loan, credit agreement, partnership agreement or other contract or instrument to
which Tenant is a party or by which Tenant may be bound.  If Tenant is an
Organizational Entity, upon request, Tenant will, prior to the Commencement
Date, deliver to Landlord true and correct copies of such organizational
documents of Tenant as may be requested by Landlord in order to verify Tenant’s
organizational structure and authority to execute this Lease, including, without
limitation, copies of an appropriate resolution or consent of Tenant’s board of
directors or other appropriate governing body of Tenant authorizing or ratifying
the execution and delivery of this Lease, which resolution or consent will be
duly certified to Landlord’s reasonable satisfaction by an appropriate
individual with authority to certify such documents, such as the secretary or
assistant secretary or the managing general partner of Tenant.

 

(L)                                Interpretation.  Words of any gender used in
this Lease shall be held to include any other gender, and words in the singular
number shall be held to include the plural when the same requires. This Lease
shall be construed without regard to any presumption or other rule requiring
construction against the party causing this Lease to be drafted.  If any words
or phrases in this Lease shall have been stricken out or otherwise eliminated,
whether or not any other words or phrases have been added, this Lease shall be
construed as if the words or phrases so stricken out or otherwise eliminated
were never included in this Lease and no implication or inference shall be drawn
from the fact that said words or phrases were so stricken out or otherwise
eliminated.  Each covenant, agreement, obligation or other provision of this
Lease shall be deemed and construed as a separate and independent covenant of
the party bound by, undertaking or making same, not dependent on any other
provision of this Lease unless otherwise expressly provided.

 

(M)                            Cumulative Remedies.  The rights and remedies
afforded Landlord herein are not intended to be exclusive but as additional to
all rights and remedies the Landlord would otherwise have by law.

 

39

--------------------------------------------------------------------------------


 

42.                               Mortgagee Protection Clause.  Tenant agrees to
give to any Mortgagees or Trust Deed Holders by registered mail, a copy of any
notice of default served upon the Landlord, provided that prior to such notice
tenant has been notified, in writing, (by way of Notice of Assignment of Rents
and Lease, or otherwise) of the address of such Mortgagees or Trust Deed
Holders.

 

43.                               Security Deposit.  On or before the execution
of this Lease, Tenant shall deposit with Landlord, by bank or certified check,
and thereafter maintain with and for the benefit of Landlord, the sum of
Fifty-One Thousand Sixty ($51,060.00) Dollars (the “Security Deposit”), as
security for the full and faithful performance by Tenant of its obligations
under this Lease.  If Tenant defaults with respect to any provision of this
Lease (beyond any applicable notice and cure period provided herein) or fails to
vacate and surrender the Premises upon the expiration or earlier termination of
the Term of this Lease, Landlord may draw down all or any part of the Security
Deposit and apply said monies to the payment of Base Rent, additional rent or
other sums in default under this Lease.  If any portion of the Security Deposit
is so used or applied, Tenant shall, within thirty (30) days after written
demand therefor, replenish the Security Deposit so applied, by depositing with
Landlord additional cash in an amount sufficient to restore the Security Deposit
to its original amount.  In no event shall the Security Deposit bear interest,
be required to be kept in a segregated account or be considered an advanced
payment of Rent, and in no event shall Tenant be entitled to use the Security
Deposit for the payment of Rent. Tenant shall not assign or encumber the
Security Deposit and neither Landlord nor its successors or assigns will be
bound by any such encumbrance or assignment unless Landlord has given its
written consent thereto.  If no default by Tenant exists hereunder, the Security
Deposit or any balance thereof shall be returned to Tenant within sixty (60)
days after the expiration of the Term and vacating of the Premises by Tenant. 
Landlord shall have the right to transfer the Security Deposit to any purchaser
of the Building and/or Property.  Upon such transfer, Tenant shall look solely
to such purchaser for return of the Security Deposit and Landlord shall be
relieved of any liability with respect to the Security Deposit.

 

44.                               Renewal Option.

 

(A)                               So long as this Lease is in full force and
effect and Tenant shall not be in default hereunder at the time of the exercise
of the Renewal Option (defined below and at the time of commencement of the
Renewal Term (defined below), and further provided that the original named
Tenant or Tenant’s permitted assignee is in occupancy of not less than one
hundred percent (100%) of the Premises prior to the date Tenant exercises the
applicable Renewal Option, Tenant shall have the option (“Renewal Option”) to
extend the term of this Lease for one (1) additional period of five (5) years
(the “Renewal Term”), commencing, on the day immediately following the
expiration date of the initial Term of this Lease, upon all of the same terms,
covenants and conditions of this Lease (including, without limitation, continued
payment of additional rent in accordance with Paragraphs 4.B. through 4.I. of
this Lease), except that: (i) Tenant shall have no further option to extend the
term of this Lease beyond the expiration of the Renewal Term, and (ii) the Base
Rent to be paid during each Renewal Term shall be as set forth in subparagraph B
below, and (iii) Tenant shall accept the Premises “as-is” and Landlord shall not
be required to perform any work to the Premises or provide any contribution or
allowance or any other concessions therefor or with respect thereto.  Tenant may
only exercise the Renewal

 

40

--------------------------------------------------------------------------------


 

Option by giving Landlord written notice, which notice is received by Landlord
not less than twelve (12) months nor more than fifteen (15) months prior to the
expiration of the initial Term, TIME BEING OF THE ESSENCE as to Tenant’s
obligation to deliver said notice within said specified period.  If Tenant
effectively exercises the Renewal Option as herein provided, the term of this
Lease shall be automatically extended for the applicable Renewal Term without
necessity for execution of an extension or renewal Lease; and, in such event,
the phrases “the term of this Lease”, “the term hereof” or “the Term” as used in
this Lease, shall include the Renewal Term.

 

B.                                    The annual Base Rent to be paid during the
Renewal Term shall be the greater of (i) ninety-five (95%) percent of the Fair
Market Rent (as hereinafter defined and determined), as of the commencement of
said Renewal Term, for comparable office space in comparable office buildings
(which said buildings are used for general office purposes), and (ii) one
hundred two & 50/100 (102.5%) percent of the annual Base Rent payable during the
last year of the initial Term (the “Minimum Renewal Rent”). The annual Base Rent
shall increase by two & 50/100 (2.5%) percent per annum each Lease Year during
the Renewal Term.

 

C.                                    For purposes hereof, the term “Fair Market
Rent” shall mean the annual fair market rental of the Premises as of the
commencement of the Renewal Term, which rental shall be determined based on
renewal leases to tenants in comparable buildings of comparable size, quality
and financial strength as Tenant, and by: (i) taking into account the condition
of the Premises, amenities and other improvements comprising the Landlord’s
Building as of the commencement of the Renewal Term, (ii) assuming such
determination shall be based on the highest and best use or uses of the Premises
(subject to applicable zoning restrictions), (iii) assuming the Premises are not
encumbered by any subtenancies, and (iv) assuming that Landlord is under no
financial or other commercial duties and has adequate time to locate an
appropriate tenant.

 

D.                                    Fair Market Rent shall be determined by
Landlord in accordance with the above definition of and delivered in writing to
Tenant promptly, and in any event within thirty (30) days following the exercise
by Tenant of the Renewal Option, and Landlord’s determination shall be deemed to
have been accepted by Tenant unless Tenant contests such determination by notice
in writing (a “Protest Notice”) to Landlord not later than fifteen (15) days
after Tenant’s receipt of Landlord’s determination of Fair Market Rent as
aforesaid.

 

E.                                     In the event that Tenant disputes
Landlord’s determination, Tenant shall so notify Landlord and advise Landlord of
Tenant’s determination of the Fair Market Rent.  If Landlord and Tenant cannot
agree upon the Fair Market Rent within thirty (30) days after Landlord’s receipt
of a Protest Notice (the “Negotiation Period”), the following dispute resolution
mechanism shall be utilized: Landlord and Tenant shall, within fifteen (15) days
after the conclusion of the Negotiation Period, mutually appoint a Qualified
Appraiser (as hereinafter defined) to determine the Fair Market Rent.  If
Landlord and Tenant are unable to agree on the appointment of such Qualified
Appraiser at the end of such fifteen (15) day period, each of Landlord and
Tenant shall, within the following five (5) day period, select a Qualified
Appraiser who shall, within the following five (5) day period, designate a third
Qualified Appraiser and the three qualified Appraisers shall cooperate jointly. 
Once appointed, the Qualified Appraisers shall, within thirty (30) days after
the appointment of the third Qualified Appraiser, determine

 

41

--------------------------------------------------------------------------------


 

the Fair Market Rent and submit such determination to Landlord and Tenant in
writing.  The Fair Market Rent shall be determined by calculating the average of
the two numerically closest Fair Market Rents for the Premises (or, if the
rentals are equidistant, the average of all three values), as submitted by
Landlord, Tenant and the Qualified Appraiser(s). Once the Fair Market Rent has
been established, the above formula shall be applied thereto to set the Base
Rent for the Renewal Term.  The fees and expenses of the Qualified
Appraiser(s) shall be divided equally between Landlord and Tenant. An appraiser
shall be a Qualified Appraiser only if he or she has not less than fifteen (15)
years’ experience in the appraisal of real property of the type to be appraised,
is a member of the American Institute of Real Estate Appraisers or any successor
thereto, and shall not have been employed by Landlord or Tenant or any of their
affiliates in the twenty-four (24) months preceding his or her engagement
hereunder.

 

F.                                      Landlord and Tenant shall execute an
amendment to this Lease within sixty (60) days after the determination of the
Base Rent for the Renewal Term, which amendment shall set forth the Renewal Term
dates, the Renewal Term Base Rent and any other basic business terms and
conditions for the Renewal Term.

 

G.                                    In the event that the Base Rent for the
Renewal Term has not been finally determined as set forth herein at the
commencement of the Renewal Term, then until such time as such final
determination has been made, Tenant shall pay Base Rent based on the Minimum
Renewal Rent.

 

45.                               Parking.

 

(A)                               Subject to the terms and conditions hereof,
during the term of this Lease, Landlord shall provide Tenant, at no cost to
Tenant, with monthly parking for thirty-three (33) parking spaces in the Garage,
with one (1) of such spaces to be located in the executive lot.  All of Tenant’s
parking shall be on a non-exclusive, non-reserved, “first come, first serve”
basis.

 

(B)                               All vehicles parked by Tenant and its
employees, agents, contractors and visitors shall conform to such reasonable
height, width and other size requirements as shall be established by Landlord
from time to time, and Tenant shall defend, indemnify and hold Landlord harmless
against by damage or liability incurred by Landlord as a result of any breach of
such requirements. Tenant, its personnel and visitors shall not at any time park
any trucks or delivery vehicles in any areas other than the specifically
designated loading, pick-up and standing areas. Access to and parking in the
Garage shall be subject to (and Tenant shall cause all of its personnel and
visitors to comply in all respects with) such reasonable rules and regulations
with regard to the parking system established by Landlord or the Garage
operator, as the same may be modified from time to time. The current rules and
regulations for the Garage are attached hereto as Schedule F.

 

(C)                               Landlord shall have no liability on account of
any damage or loss to any vehicle or its contents, regardless of cause, except
for Landlord’s willful misconduct or negligence, and Tenant hereby agrees to
indemnify, hold harmless and defend Landlord from and against any and all
causes, claims, suits, damages, and expenses (including reasonable attorneys’
fees) arising from the use of the Garage by Tenant or by anyone claiming by,
through or under Tenant’s

 

42

--------------------------------------------------------------------------------


 

privileges granted hereunder, except those resulting from Landlord’s willful
misconduct or negligence.

 

(D)                               At any time and from time to time Landlord
shall have the following rights:

 

(i)                                     to move the location of the parking
areas and change the layout of the parking spaces therein; provided, however,
any new location of the parking areas shall not be materially less convenient
for Tenant’s and its employees and agents use of same.

 

(ii)                                  to require Tenant to reserve or otherwise
identify Tenant’s parking spaces or to require Tenant’s employees to identify
their vehicles in a manner reasonably determined by Landlord or Landlord’s
parking operator. Landlord may require that Tenant’s employees identify their
vehicles with stickers provided by Landlord;

 

(iii)                               to tow unidentified or unmarked visitor or
employee cars and to tow marked cars of Tenant’s employees and/or visitors in
the event that Tenant’s employees or visitors are using more than Tenant’s
designated number of parking spaces, provided that Landlord shall endeavor to
provide Tenant with prior notice (which may be oral) prior to calling the towing
company;

 

(iv)                              to license, franchise or otherwise contract
with an independent third party parking garage operator for the operation of the
Garage, in which case the rights, obligations and duties of Landlord hereunder
shall apply to such operator but Landlord shall remain liable for all of such
obligations and duties.

 

46.                               Right of First Refusal.

 

(A)                               For purposes hereof, the term “ROFR Space”
shall mean any rentable space located on the twelfth (12th) floor of Landlord’s
Building which is contiguous to the Premises and which becomes available for
lease to a new tenant (i.e., other than to the current tenant or occupant of
such space or any affiliate, successor or assign thereof). During the initial
Term of this Lease and so long as Tenant has not been in default under this
Lease beyond any applicable notice and cure period, Tenant shall have the
following “Right of First Refusal” to lease the ROFR Space, all upon and subject
to the terms and conditions set forth herein.

 

(B)                               Upon receipt of any bona fide proposal for any
lease with respect to any ROFR Space, which proposal or term sheet Landlord
desires to accept or enter into with a prospective tenant, and so long as all of
the other conditions hereto have been satisfied, but in all events, prior to
entering into a lease for any ROFR Space, Landlord shall provide Tenant with
notice thereof (“Landlord’s Notice”).  Landlord’s Notice shall include (i) the
name of the proposed tenant for the RFOR Space, (ii) a floor plan showing the
size and location of space, (iii) the total number of rentable square feet
contained in the ROFR Space, and (iv) the proposed initial term and commencement
date of the lease of the applicable ROFR Space (the “ROFR Terms”). If the ROFR
Terms include a lease term that would extend beyond the expiration date of the
then current term of this Lease, then, as a condition to Tenant leasing the ROFR
Space, the term of this Lease shall be extended through the expiration of the
proposed lease term (and during said

 

43

--------------------------------------------------------------------------------


 

extended period the annual Base Rent payable under this Lease shall continue to
increase by 2.5% per annum on each anniversary of the Rent Commencement Date).

 

(C)                               Tenant may only exercise the Right of First
Refusal hereunder by notifying Landlord within ten (10) days after Landlord’s
Notice (time of exercise being of the essence) that Tenant elects to lease all
of the space that is subject to Landlord’s Notice for the term set forth in the
Landlord’s Notice, but otherwise upon all of the same terms and conditions as
apply to the then existing Premises hereunder, including, without limitation,
Base Rent per RSF, base years for Expense and Tax Increases (subject to increase
in Tenant’s Proportionate Share) and rent commencement date.  If Tenant
exercises the Right of First Refusal, then Landlord shall prepare and Tenant
shall execute within ten (10) business days after the presentation by Landlord
of same (time being of the essence), an amendment to this Lease which shall
incorporate the terms of Landlord’s Notice and, if the term of this Lease is to
be extended as set forth above, providing for said extension.

 

(D)                               If Tenant fails to timely exercise its Right
of First Refusal with respect to any Landlord Notice, then Landlord shall be
free to enter into a lease of the ROFR Space on substantially the same terms as
the ROFR Terms for a period of twelve (12) months after the date of Landlord’s
Notice without the provisions of this Section 46 applying to said lease. If
Tenant timely exercises its Right of First Refusal, but fails for any reason to
timely execute and deliver such amendment, then the provisions of this
Section 46 shall thereafter be of no further force of effect. This Right of
First Refusal is personal to the Tenant its permitted assigns and shall become
null and void upon the occurrence of any assignment of this Lease or subletting
of the Premises.

 

47.                               Terraces.

 

(A)                               Provided Tenant is not in default under this
Paragraph 47 or under any other provisions of this Lease (beyond applicable
notice and cure periods, if any), and so long as applicable Requirements and
Insurance Requirements permit, Tenant shall have an exclusive license, during
the term of this Lease (but subject to earlier termination of such license in
accordance with the terms of this Paragraph 47), to use the terraces located
outside of and adjacent to the Premises (the “Terraces”) solely for purposes of
a seasonal outdoor seating area and reception area for Tenant’s employees and
invitees. Tenant may not use the Terraces outside of Normal Business Hours on
business days without the prior written approval of Landlord (which approval
shall not be unreasonably withheld), but in no event may the Terraces be used in
connection with 4th of July festivities.

 

(B)                               Tenant’s use of the Terraces shall be upon and
subject to the terms and conditions of this Paragraph and, to the extent not
inconsistent with the terms of this Paragraph 47, the other terms and conditions
of this Lease applicable to Tenant’s use and occupancy of the Premises. Landlord
shall have the right, from time to time, to interrupt Tenant’s use of the
Terraces (and prohibit access by Tenant to the Terraces) for such period of time
as Landlord deems necessary in order to perform maintenance, repairs or
improvements to the Terraces or any other portions of the Landlord’s Building.

 

44

--------------------------------------------------------------------------------


 

(C)                               Tenant shall not be required to pay any Base
Rent or other usage fees with respect to its use of the Terraces.  The rentable
square footage of the Terraces shall not be included as part of the Premises or
in the number of RSF contained in the Premises.

 

(D)                               Tenant shall not make any Alterations in or to
the Terraces (including, without limitation, any awnings or canopies), except
for the placement of outdoor furniture which is approved by Landlord
(“Furniture”), which approval shall not be unreasonably withheld so long as such
furniture does not create any penetrations in or to the floor service of the
Terraces and is properly weighted to insure that the furniture cannot blow off
the Terraces. Tenant shall be solely responsible for any destruction, damage,
theft, or vandalism of, or to, said Furniture.

 

(E)                                Nothing shall be attached to or otherwise
placed against or hung from the railings located on the Terraces or the glass
walls and doors which separate the Terraces from the Premises. No one shall be
permitted to lean against said railings or walls/doors. All doors to the
Terraces shall be kept (i) locked when the Terraces are not in use, and
(ii) closed when the Terraces are in use so as not to affect the operation of
the HVAC systems within the Premises. Tenant shall not suffer or permit anything
to be placed in or otherwise obstruct the floor drains located on the Terraces.

 

(F)                                 Landlord makes no warranties or
representations of any kind as to the compliance of the Terraces or any part
thereof (or access thereto) with applicable Requirements and Insurance
Requirements, and Landlord shall have no liability for such compliance.  It is
acknowledged and agreed that, except for the specific obligations undertaken by
Landlord with respect to the Terraces under the terms of this Paragraph 52, this
license is granted on an “as-is” basis. Tenant shall be solely responsible, at
its cost and expense, for all expenses related to its use of the Terraces
(including, without limitation, adequate security therefor) and shall comply
with the terms of this Paragraph 47 and all applicable Requirements and
Insurance Requirements in the manner of Tenant’s use of the Tenant.  Except as
set forth in Paragraph 52(I) below, Tenant shall have no obligation to maintain
or repair the Terraces.

 

(G)                               Tenant shall not suffer or permit any cooking
or smoking on the Terraces. Tenant shall not exceed the safe load capacity of
the Terraces and shall not allow more than one (1) person per ten (10) square
feet of Terrace floor area. Tenant shall not permit any music or sounds to heard
in the areas outside of the Terraces or otherwise create or suffer to exist any
nuisance or dangerous condition on the Terraces. In the event that Tenant
desires to serve alcoholic beverages on the Terraces, Tenant shall be required
to obtain any required governmental permits or approvals and shall provide
Landlord with such additional insurance coverages as Landlord may reasonably
require.

 

(H)                              Tenant shall be solely responsible for
compliance with all Requirements and Insurance Requirements with respect to
Tenant’s use of the Terraces.  Any necessary governmental approvals, permits or
licenses in connection with such use shall be obtained and paid for by Tenant
(with copies furnished to Landlord) and remain in full force and effect during
Tenant’s use of the Terraces.

 

45

--------------------------------------------------------------------------------


 

(I)                                   Tenant shall clean the Terraces and
Furniture and shall remove all trash generated therefrom on a daily basis or
more frequently as needed.  Landlord shall perform ordinary maintenance and
repair to the Terraces; provided, however, that Tenant shall be responsible for
the cost of any repairs or restoration of the Terraces or any other areas of the
Landlord’s Building arising out of Tenant’s use of the Terraces or any negligent
or intentional acts of Tenant, its customers, employees, agents, contractors or
invitees.  To the extent applicable, all provisions of this Lease shall apply to
Tenant’s use of the Terraces, including, but not limited to, Tenant’s indemnity
and insurance obligations under the Lease.

 

(J)                                   Except as otherwise provided herein,
Landlord’s approvals relating to use of the Terraces may be given or withheld by
Landlord in its sole and absolute discretion, including for any aesthetic
reasons whatsoever.

 

(K)                               In the event that Tenant shall breach any of
the terms of this Paragraph 47 or shall fail to perform any of Tenant’s
obligations hereunder, which breach or failure shall continue for more than ten
(10) days after written notice to Tenant, then (in addition to any other rights
of remedies of Landlord) Landlord shall be entitled to revoke and terminate the
license granted herein on, in which event Tenant shall promptly remove its
personal property from the Terraces and surrender the Terraces to Landlord. 
Upon the expiration or termination of this Lease, the license granted hereby
shall automatically and immediately terminate. If Tenant fails to comply with
its obligations with respect to the Terraces, including, without limitation, the
removal of Tenant’s property upon the termination of this license, Landlord
shall be entitled to act on Tenant’s behalf, and store or dispose of Tenant’s
property, in Landlord’s discretion, and Tenant shall promptly reimburse Landlord
all costs and expenses related thereto. Tenant’s obligations hereunder shall
survive the termination of this license.

 

[Signature Page Follows]

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals,
as of the day and year first above written.

 

In the presence of:

 

LANDLORD:

 

 

FUSCO HARBOUR ASSOCIATES, LLC

 

 

By: Fusco Harbour - EJF Inc., Its Manager

 

 

 

 

 

 

 

 

By

/s/ Lynn R. Fusco

 

 

 

Lynn R. Fusco, Vice-President

 

 

 

 

 

 

 

 

By

/s/ Edmund J. Fusco, Jr.

 

 

 

Edmund J. Fusco, Jr., Vice-President

 

 

 

 

 

 

Date Executed by Landlord:  August 20, 2018

 

 

 

 

 

 

 

TENANT:

 

 

BIOXCEL THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

By

/s/ Richard Steinhart

 

 

Name:

Richard Steinhart

 

 

Title:

SR VP and CFO

 

Date Executed by Tenant:  August 20, 2018

 

47

--------------------------------------------------------------------------------


 

STATE OF CONNECTICUT

)

 

 

 

) ss.:

August 20, 2018

 

COUNTY OF NEW HAVEN

)

 

 

 

Personally appeared, LYNN R. FUSCO, the Vice-President of Fusco Harbour - EJF
Inc., the Manager FUSCO HARBOUR ASSOCIATES, LLC, signer and sealer of the
foregoing instrument, and acknowledged the same to be his/her free act and deed
and the free act and deed of said Manager and said limited liability company,
before me.

 

 

 

/s/ Lisa Crosby

 

Commissioner of the Superior Court

 

Notary Public - State of Connecticut

 

My Commission Expires:

 

STATE OF CONNECTICUT

)

 

 

 

) ss.:

August 20, 2018

 

COUNTY OF NEW HAVEN

)

 

 

 

Personally appeared, EDMUND J. FUSCO, JR., the Vice-President of Fusco Harbour -
EJF Inc., the Manager FUSCO HARBOUR ASSOCIATES, LLC, signer and sealer of the
foregoing instrument, and acknowledged the same to be his/her free act and deed
and the free act and deed of said Manager and said limited liability company,
before me.

 

 

 

/s/ Lisa Crosby

 

Commissioner of the Superior Court

 

Notary Public - State of Connecticut

 

My Commission Expires:

 

STATE OF CONNECTICUT

)

 

 

 

) ss.:

August 20, 2018

 

COUNTY OF NEW HAVEN

)

 

 

 

Personally appeared, Richard Steinhart, the Sr. VP/CFO of BIOXCEL
THERAPEUTICS, INC., signer and sealer of the foregoing instrument, and
acknowledged the same to be his/her free act and deed as such officer and the
free act and deed of said company, before me.

 

 

 

/s/ James H. Segaloff

 

Commissioner of the Superior Court

 

Notary Public - State of Connecticut

 

My Commission Expires:

 

48

--------------------------------------------------------------------------------


 

SCHEDULE A

 

FLOOR PLAN

 

[g211491kg09i001.jpg]

 

49

--------------------------------------------------------------------------------


 

SCHEDULE B

 

PROPERTY DESCRIPTION

 

All those certain pieces, parcels and easements, with the buildings and other
improvements thereon, situated in the City and County of New Haven and State of
Connecticut and shown on a map entitled “PROPERTY SURVEY ALTA/ACSM LAND TITLE
SURVEY PARCELS LWDA-1, LWDA-3-B, LWDA-3-C, LWDA-5, 2-A-1, 2-A-2, 2B & 2-C-2 LONG
WHARF DEVELOPMENT EAST STREET AND LONG WHARF DRIVE NEW HAVEN, CONNECTICUT”,
scale 1” = 30’, dated January 2001, sheet 1 thru 3, #T123-42A” by URS
Corporation of Rocky Hill, Connecticut, which map is on file or to be filed in
the New Haven Town Clerk’s Office, being parcels:

 

1)                                     LWDA-1

2)                                     LWDA-3-B

3)                                     LWDA-3-C

4)                                     LWDA-5

5)                                     2-A-1

6)                                     2-A-2

7)                                     2-B

8)                                     2-C-2

9)                                     Easement only over Parcel 2-C-1.

 

50

--------------------------------------------------------------------------------


 

SCHEDULE C

 

LANDLORD’S WORK

 

1.                                      Landlord shall complete the work
described on Rider 1 to Schedule C attached (collectively referred to as
“Landlord’s Work”).

 

2.                                      Landlord’s Work shall be performed in a
good and workmanlike manner, in accordance with applicable plans and applicable
laws, codes and regulations, and in accordance with the standards adopted (from
time to time) by Landlord for the Landlord’s Building (“Building Standards”). 
Landlord’s Work shall constitute a single non-recurring obligation on the part
of Landlord. In the event the Lease is renewed or extended for a further term by
agreement or operation of law, Landlord’s obligation to perform Landlord’s Work
shall not apply to any such renewal or extension.

 

3.                                      Landlord shall be entitled to perform
Landlord’s Work during normal business hours and without any obligation on
Landlord’s part to employ labor at overtime or other premium pay rates. Landlord
may, upon reasonable advance notice (which may be oral), enter the Premises to
perform Landlord’s Work. Such entry by Landlord, its agents, servants,
employees, or contractors for such purpose shall not constitute any actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of rent or relieve Tenant from any of its obligations under this
Lease, or impose any liability upon Landlord or its agents by reason of
inconvenience or annoyance to Tenant, or injury to or interruption of Tenant’s
business or otherwise.

 

51

--------------------------------------------------------------------------------

 


 

RIDER 1 TO SCHEDULE C

 

Landlord’s Work shall consist of the following:

 

1.                                      Landlord will reconfigure the 12th floor
Elevator Lobby, to create a larger lobby to accommodate egress from occupied and
vacant spaces.

 

2.                                      Landlord will replace the wall coverings
on the twelfth-floor hallways and the carpet in the elevator lobby.

 

3.                                      Landlord will freshen the bathrooms at
its own discretion.

 

52

--------------------------------------------------------------------------------


 

SCHEDULE C-1

 

TENANT’S WORK

 

1.                                      Tenant’s Plans/Tenant’s Work.

 

Within thirty (30)  days after the Effective Date  (time being of the essence),
Tenant shall, at Tenant’s sole expense, cause Svigals & Partners (the
“Architect”) to prepare and furnish to Landlord for its reasonable approval, a
complete set of detailed plans and specifications for all that certain work and
permanent improvements in and to the interior of the Premises which Tenant
desires to perform or cause to be performed. If requested by Landlord in
connection with any of Tenant’s Work that is structural in nature, Tenant shall
also provide a structural engineer’s report from a structural engineer
reasonably approved by Landlord. All of said plans and specifications, and all
of the work shown thereon, shall comply in all respects with all applicable
building, health and safety codes and all other applicable legal requirements.
Notwithstanding the foregoing and subject to Tenant’s reasonable approval,
Tenant shall use General Drafting & Design Inc. of North Haven, Connecticut
(“GD&D”) for the preparation of all plans and specifications relating to HVAC,
electrical and fire suppression systems.

 

Tenant shall use Fusco Corporation to provide construction management services
consisting of A&E oversight and completion, contractor bidding (minimum of three
(3) bids), construction oversight during the performance of Tenant’s Work and
oversight of punchlist completion for a fee of five percent (5%) of the total
cost of the Tenant’s Work. The Fusco Corporation shall use its commercially
reasonable efforts to monitor the Tenant’s Work so that said work will be
performed in a good and workmanlike manner and substantial completion, in
accordance with the Tenant’s Plans, can be achieved as set forth herein.

 

Landlord shall take commercially reasonable efforts to coordinate the Tenant’s
Work with any other work in the Building to permit Tenant to complete Tenant’s
Work in a timely and efficient manner.

 

.All of Tenant’s plans and specifications shall be subject to Landlord’s prior
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed.  Said plans and specifications in their final form and as approved
by Landlord are hereinafter referred to as “Tenant’s Plans”. Tenant shall be
solely responsible for paying said Architect and GD&D (and any other
professionals) engaged by Tenant for the cost of Tenant’s Plans.

 

For purposes hereof, the term “Tenant’s Work” shall mean all that certain work
and permanent improvements as are shown and/or described on Tenant’s Plans, as
approved by Landlord.  Once Tenant’s Plans have been approved by Landlord,
Tenant shall not be entitled to make any material changes to Tenant’s Plans
without Landlord’s prior written approval, which approval shall not be
unreasonably withheld conditioned or delayed.

 

53

--------------------------------------------------------------------------------


 

2.                                      Tenant’s Performance of Tenant’s Work.

 

(a)                                 Before Tenant or any of Tenant’s contractors
(or any other person on behalf of either) may enter upon the Premises for
purposes of commencing the performance of Tenant’s Work and before any building
materials or equipment may be delivered to the Premises by Tenant or under
Tenant’s authority, Tenant shall comply with all of the following conditions (or
procure Landlord’s written waiver of the condition(s) specified in the waiver):

 

(i)                                     Landlord shall have approved Tenant’s
Plans;

 

(ii)                                  Tenant shall have obtained Landlord’s
prior written reasonable approval of Tenant’s general contractor and all major
subcontractors which approval shall not be unreasonably withheld conditioned or
delayed;

 

(iii)                               Tenant shall have notified Landlord of
Tenant’s intention to commence Tenant’s Work at least five (5) days before
commencement of such work or delivery of any materials or equipment.  Landlord
shall have the right to post and maintain on the Premises any notices of
non-responsibility, and to inspect the Premises in relation to the performance
of Tenant’s Work provided Landlord does not interfere with Tenant’s Work;

 

(iv)                              Tenant shall furnish Landlord with a true copy
of Tenant’s contract with Tenant’s general contractor; and

 

(v)                                 Tenant’s general contractor shall deliver to
Landlord (1) certificates of insurance evidencing coverage for “builder’s risk”
and commercial general liability insurance in respect of the Premises and the
conduct of Tenant’s Work therein, with Tenant, Landlord and Fusco Management
Company, LLC as additional insureds, with a combined single limit of not less
than THREE MILLION ($3,000,000) DOLLARS for bodily injury or death or property
damage, (2) evidence of worker’s compensation insurance covering all persons
employed in connection with Tenant’s Work and with respect to whom death or
bodily injury claims could be asserted against Tenant, Landlord or the Premises,
(3) evidence that the Tenant’s general contractor has paid or caused to be paid
all premiums for the coverage described above in this paragraph, and (4) copies
of all governmental permits and approvals necessary for the performance of
Tenant’s Work.  Tenant’s general contractor shall maintain, keep in force, and
pay all premiums required to maintain and keep in force all such insurance at
all times during which the Tenant’s Work is in progress.  The foregoing shall be
in addition to the insurance required to be maintained by Tenant pursuant to any
other provisions of the Lease.

 

(b)                                 Tenant’s Work shall be performed in
accordance with the following:

 

(i)                                     Once Tenant’s Work has begun, Tenant
shall with reasonable diligence prosecute the same to completion. Tenant’s Work
shall be performed in a good and workmanlike manner and all materials shall be
of first-class quality.  Tenant’s Work shall be performed in compliance in all
material respects with Tenant’s Plans and in accordance with the terms of the
Lease respecting Alterations.

 

(ii)                                  Tenant shall obtain and furnish to
Landlord a permanent or temporary  (if temporary, Tenant must within a
reasonable period of time obtain a permanent) certificate of occupancy and all
other approvals for the use and occupancy of the Premises when the Tenant’s

 

54

--------------------------------------------------------------------------------


 

Work is completed.  Construction materials and equipment must be confined to the
area within the Premises only.  No contractor and subcontractor participating in
the Tenant’s Work shall use any space within the Landlord’s Building which is
outside of the Premises for storage, for handling and moving materials and
equipment and for other facilities for personnel without the prior written
consent of Landlord (which may be withheld in Landlord’s sole discretion).

 

(iii)                               Notwithstanding any provision to the
contrary, Landlord shall have the right (but not the obligation) to do for the
account of Tenant any Tenant’s Work which involves installations outside of the
Premises or which involves any penetration of any roof, floor or exterior wall,
and Tenant shall reimburse Landlord upon demand for the reasonable out-of-pocket
cost and expense thereof plus in each case ten (10%) percent of the hard costs
thereof for each of administrative and overhead cost and expense.  Without
limiting any other approvals or consents required to be obtained by Tenant from
Landlord, the nature, scope, timing and method of installation or performance of
any of the Tenant’s Work which involves work or installations outside of the
Premises, or which involves any penetration of any roof, floor or exterior wall
must first be approved in writing by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.  Tenant or its contractor shall
be obligated to give Landlord at least three (3) business day’s advance notice
of any such work in order that Landlord will have the right to attend the
performance of same (without being obligated to do so).  Notwithstanding the
foregoing, any work to be performed by Landlord shall be subject to Landlord
providing an estimate to Tenant of costs and expenses to be incurred.

 

(iv)                              Tenant shall be entitled to perform Tenant’s
Work during normal business hours and without any obligation on Tenant’s part to
employ labor at overtime or other premium pay rates; provided, however, that as
to those portions of Tenant’s Work which Landlord in its reasonable discretion
determines will materially interfere with other occupants of the Building’s use
of their premises (“After-Hours Work”), Tenant shall cause same to be performed
on weekends or during other than normal business hours.  Without limiting the
generality of the foregoing, in the event that Landlord determines that any
portion of Tenant’s Work may be disturbing to other tenants, then Tenant shall
only be allowed to perform such work on weekends or otherwise during such days
and hours as may be approved by Landlord at no additional charge to by Landlord
to Tenant.  All workers and material must use the elevator designated by
Landlord only.  The use of elevators for equipment or heavy materials must be
scheduled in advance with the Building Manager.  Sprinkler work that requires
draining the area must be scheduled in advance with the Building Manager.
Landlord shall provide Tenant with reasonable prior notice if it has determined
that After-Hours Work is necessary.

 

(v)                                 In doing Tenant’s Work, Tenant and its
contractors and subcontractors shall not at any time damage, injure, interfere
with or delay the completion of any other work in the Building or materially
interfere with the use or enjoyment of any part of the Landlord’s Building by
any other tenant or occupant , and they and each of them shall comply with all
reasonable procedures, rules and regulations prescribed by Landlord for the
performance and/or coordination of the Tenant’s Work. Without limiting the
generality of the foregoing, all After-Hours Work or which will require access
to areas outside of the Premises, must be scheduled in advance with the Building
Manager, and shall only be permitted before 7:00 a.m. or after 6:00 p.m. or on
weekends, and corridor walls and floors from the construction space to the
elevator

 

55

--------------------------------------------------------------------------------


 

are required to be properly protected. Parking for Tenant contractors shall be
confined to those parking areas reasonably designated by Landlord.  Vehicles may
not be left unattended in any loading areas. By way of illustration only, “After
Hours Work” shall include most demolition activities, track installation,
drywall installation, any work that requires power tools, coring drilling. In
addition, all material deliveries and debris removal must happen as part of
After-Hours Work. A Material Safety Data Sheet (MSDS) must be provided for all
paints and lacquers in advance and any that cause odors or require ventilation
shall be part of After-Hours Work.

 

(vi)                              The construction area must be kept reasonably
free of debris at all times.  No hazardous materials shall be allowed within the
Premises or the Building. Except those used in the ordinary course of
construction such as paint and paint removal, provided the same is handled in
accordance with applicable laws.  Tenant’s general contractor shall be
responsible for removing all debris from the site.  At least once a week and
more frequently as Landlord may reasonably direct, Tenant shall remove and
dispose of all debris and rubbish caused by or resulting from the Tenant’s Work,
and upon completion of the Tenant’s Work, Tenant shall remove all surplus
materials, debris and rubbish of whatever kind remaining on any part of the
Premises brought in or created in the performance of the Tenant’s Work, except
that Landlord shall have the right (but not the obligation) to do such removal
and disposal if Tenant fails to do so after two (2) business days prior written
notice for the account of Tenant and Tenant shall reimburse Landlord within
thirty (30)  days of demand for the reasonable actual out-of-pocket cost and
expense thereof.

 

(vii)                           In performing Tenant’s Work, Tenant and its
contractors shall comply with the construction rules and regulations attached
hereto as Exhibit F attached (the “Construction Rules”).

 

(c)                                  Tenant shall not suffer or permit to be
enforced against the Premises or the Landlord’s Building or any part thereof any
mechanic’s, materialman’s, contractor’s, or subcontractor’s lien, however it may
arise.  Tenant shall remove the same by bonding or otherwise within thirty (30)
days from Tenant’s receipt of notice thereof and thereafter shall defend and
indemnify Landlord and hold Landlord harmless from and against any and all
injuries, losses, claims, actions, damages, liabilities and expenses (including
reasonable actual out-of-pocket attorney’s fees and expenses), to persons or
property arising directly and solely out of or resulting from the performance of
the Tenant’s Work, except to the extent that such are attributable to acts or
omissions on the part of Landlord its employees, agents or contractors.  No
approval by Landlord will excuse or release Tenant from its obligations under
this Paragraph.

 

(d)                                 Tenant shall make all payments when due for
Tenant’s Work, whether to contractors, subcontractors or otherwise and shall
furnish evidence reasonably satisfactory to Landlord at the completion of
Tenant’s Work that such work has been completed and paid for in full and that no
liens for labor or materials have been filed, or, if any have been filed, then
have been discharged of record (by payment, bond, order of a court of competent
jurisdiction or otherwise).

 

56

--------------------------------------------------------------------------------


 

3.                                      Tenant Deliveries.

 

Within thirty (30) days following substantial completion of Tenant’s Work
(evidenced by Tenant occupying a substantial portion of the Premises for the
conduct of business), Tenant shall furnish to Landlord, in form and substance
reasonably satisfactory to Landlord, the following:

 

(i)                                     a certificate of final completion issued
by Tenant’s architect to and in favor of Landlord, certifying, inter-alia, that
Tenant’s Work is in compliance with Tenant’s Plans and with all applicable legal
requirements;

 

(ii)                                  subject to Tenant diligently pursuing
same, a final and unconditional Certificate of Occupancy respecting the Premises
issued by the City of New Haven;

 

(iii)                               an affidavit from Tenant and Tenant’s
contractor stating that each person providing any materials or performing any
work at or in connection with the Premises and/or the Tenant’s Work has been
paid in full;

 

(iv)                              final lien waivers from each contractor,
subcontractor, materialman, engineer, architect, or other person rendering
services or furnishing materials in the performance of Tenant’s Work; and

 

(v)                                 one (1) set of “as built” plans and
specifications for Tenant’s Work prepared and sealed by Tenant’s architect, and
one (1) electronic set of “as built” plans and specifications

 

57

--------------------------------------------------------------------------------


 

SCHEDULE D

 

SERVICES TO BE PROVIDED BY LANDLORD

 

As long as Tenant is not in default under any of the covenants of this Lease,
Landlord shall:

 

(a)                                 furnish to the Premises heating, ventilating
and air conditioning systems which will operate in accordance with Landlord’s
standards from 8:00 A.M. until 6:00 P.M., Monday through Friday and on Saturdays
from 8:00 A.M. to 12:00 P.M, holidays excepted (hereinafter referred to as
“Normal Business Hours”).  At other times all systems will be inoperative or
will operate at reduced capacity.  If Tenant requires HVAC service in excess of
that provided during Normal Business Hours, as set forth above, Tenant shall
provide Landlord at least 48 hours advance notice and shall pay Landlord’s
prevailing standard charges for providing such additional service (currently
$35.00 per hour);

 

(b)                                 provide such ventilation for the Premises as
shall be required by law;

 

(c)                                  furnish or caused to be furnished to the
Premises cold water for lavatory, toilet and other approved purposes, and hot
water for lavatory purposes only, from regular Building supply at prevailing
temperatures; provided, however, if Tenant requires, uses or consumes water for
any purpose other than lavatory and toilet purposes (e.g., kitchen purposes,
computer rooms, specialty areas, etc.), Landlord may, at Tenant’s sole cost and
expense, install a meter or meters to measure the water so supplied, in which
case Tenant shall, upon Landlord’s request, reimburse Landlord for the cost of
the water (including heating and cooling thereof) consumed in such areas and the
sewer use charges resulting therefrom; and

 

(d)                                 provide elevator service on business days
from 8:00 A.M. to 6:00 P.M. and on Saturdays from 8:00 A.M. to 12:00 P.M., and
have partial elevator service available at all other times; provided, however,
that Landlord shall, from time to time, have the right to remove elevators from
service as may be required for servicing or maintaining the elevators or the
Landlord’s Building or removing freight; and

 

(e)                                  at Landlord’s expense, provided the same
are kept in reasonable order by Tenant, cause the office portions of the
Premises to be kept clean in accordance with the cleaning specifications set
forth on Exhibit A to Schedule D attached.  Notwithstanding the foregoing,
Landlord shall have the right to refuse to (i) remove any waste or refuse other
than ordinary office waste paper, and (ii) clean any area which Landlord
determines contains any dangerous, hazardous and/or contagious materials or
conditions.

 

The foregoing items are considered to be a part of Operating Expenses and will
be treated in a manner set forth in Paragraph 4(C) of this Lease Agreement.

 

Tenant shall have access to the Landlord’s Building via a card access system
through an entrance or entrances designated by Landlord from time to time on a
24 hours per day, 7 days per

 

58

--------------------------------------------------------------------------------


 

week basis, subject to reasonable security restrictions and emergency conditions
and subject to all applicable provisions of the Lease.  By way of illustration
only, said security requirements may include a requirement that after-hours
access by any invitee or licensee of Tenant will only be permitted when such
person is accompanied by an employee of Tenant. Tenant shall be solely
responsible for all security within the Premises.

 

Tenant shall be permitted to install in the Premises a security system and an
access card system to provide access to and from Premises.  Tenant, at Tenant’s
sole cost and expense, shall be solely responsible for the installation, repair
and maintenance of Tenant’s security system and shall coordinate with Landlord
with respect to the installation and operation of said system (including,
without limitation, providing Landlord with access codes and/or key cards as may
be necessary to access the Premises); it being understood and agreed that said
system must be compatible with the Building structure and systems and not
adversely affect the provision of services to and from Landlord’s systems, nor
increase the operating costs thereof.  Landlord shall not be responsible or
liable in any respect for Tenant’s security system; it being understood and
agreed that the failure, stoppage or interruption of Tenant’s security systems
shall not affect Tenant’s obligations under this Lease, nor shall it obligate
Landlord to provide any service or repair in connection therewith.

 

59

--------------------------------------------------------------------------------

 


 

EXHIBIT A TO SCHEDULE D

 

SCHEDULE OF SERVICES FOR LANDLORD’S BUILDING

 

All general and private offices, entrances, lobbies, elevators, corridors,
stairwells, rest rooms and plazas shall receive janitorial and window cleaning
services as described herein.

 

1.             DAILY SERVICES - TENANT’S SPACE:

 

A.            Empty and clean all waste baskets.

B.            Sweep and dust clean composition floors.

C.            Dust all tables, files, and horizontal surfaces and clean glass
tops, unless covered with papers, or other items.

D.            Damp mop spillage.

E.            Remove trash generated by normal daily business activity to
designated areas.

 

2.             WEEKLY SERVICES:

 

A.            Vacuum all carpets.

B.            Spot clean woodwork and doors and partition glass.

C.            Mop tiled areas.

 

3.             MONTHLY SERVICES - TENANT’S SPACE:

 

A.            Dust all cabinets, files and chairs.

B.            Dust all paneling with appropriate cleaning products.

C.            Dust picture frames.

D.            Buff and wash tiled areas.

 

4.             QUARTERLY SERVICES - TENANT’S SPACE:

 

A.            Dust door tops, tops of partitions, high ledges, high files,
ventilating, air conditioning outlets, and return air grills.

B.            Dust blinds (where installed).

 

5.             DAILY SERVICES - REST ROOM AREAS:

 

A.            Empty all wastepaper containers.

B.            Clean all mirrors.

C.            Clean all lavatory fixtures.

D.            Keep sinks, toilet bowls, and urinals free of scale at all times.

E.            Wash and sanitize toilet seats, toilet fixtures, and compartments.

F.             Refill soap, towel and tissue containers (using standard building
stock only).

G.            Wipe down walls around lavatories.

 

60

--------------------------------------------------------------------------------


 

H.            Mop all lavatory floors.

I.             Dust all horizontal surfaces.

J.             Empty, clean and disinfect sanitary napkin disposals.

 

6.             MONTHLY SERVICES - REST ROOM AREA:

 

A.            Wash down ceramic tile walls and toilet compartment partitions.

B.            Perform high dusting.

C.            Brush down vents.

 

7.             STAIR WELLS:

 

A.            Sweep and spot mop all stair wells weekly.

B.            Spot clean walls as required.

 

8.             BUILDING ENTRANCE LOBBY AREAS:

 

A.            Sweep or vacuum all floors daily with proper equipment.

B.            Dust and polish directory boards regularly.

C.            Spot clean daily and wash weekly entrance door glass and side
lights.

D.            Clean drinking fountains daily.

E.            Spot clean walls daily to remove finger marks and smudges.

F.             Remove spillage daily.

 

9.             FLOOR SERVICES FOR PUBLIC AREAS ON TENANT FLOORS AND TENANT’S
SPACE:

 

A.            Buff all floors once each month.

B.            Buff traffic areas in the premises once each week.

 

10.          WINDOW CLEANING SERVICES:

 

Wash all windows in the Building inside and outside once each year.

 

11.          ELEVATORS:

 

A.            Vacuum elevator floors daily and spot clean same as necessary.

B.            Clean elevator cabs nightly.

C.            Wash elevator walls monthly.

D.            Dust and polish elevator control and dispatch panels regularly.

 

12.          SPECIAL:

 

A.            Spot clean blemishes on walls as required.

B.            The following services will be furnished on an “as needed” basis:

 

61

--------------------------------------------------------------------------------


 

(i)            Spot cleaning of carpet.

 

C.            The hours for janitorial cleaning services shall be as follows:

 

(i)            5:00 p.m. to approximately 11:00 p.m., Monday through Friday,
excluding holidays.

(ii)           Modifications of starting time for specific locations within the
Premises may be coordinated with the Building Office and the cleaning crew,
provided that same does not delay the completion of overall Building cleaning.

 

D.            Shampooing of carpet in Tenant space is not included but may be
priced and scheduled at the Tenant’s request.

 

62

--------------------------------------------------------------------------------


 

SCHEDULE E

 

BUILDING RULES AND REGULATIONS

 

1.             Tenant, its customers, invitees, licensees and guests, shall not
do or permit anything to be done in or about the Premises or the Landlord’s
Building which in any way will obstruct or interfere with the rights of any
other tenants or occupants of the Landlord’s Building or injure or annoy them,
or use or allow the Premises to be used for any improper, immoral, unlawful or
objectionable purpose or injure or intend to injure the reputation of the
Landlord’s Building.  Tenant shall not cause, maintain or permit any nuisance or
commit or suffer the commission of any waste in, on, or about the Premises.

 

2.             The sidewalks, terraces, halls, passages, exits, entrances,
elevators and stairways shall not be obstructed by Tenant, its customers,
invitees, licensees or guests, or used by them for any purpose other than for
ingress to and egress from the Premises.  The terraces, halls, passages, exits,
entrances, elevators, stairways and roof are not for the use of the general
public and Landlord shall in all cases retain the right to control and prevent
access thereto by all persons whose presence in the judgment of Landlord shall
be prejudicial to the safety, character, reputation and interest of the
Landlord’s Building or the Landlord’s Building’s tenants, provided that nothing
herein contained shall be construed to prevent such access to persons with whom
the Tenant normally deals in the ordinary course of Tenant’s business, unless
such persons are engaged in illegal activities.  Tenant, its customers,
invitees, licensees, and guests shall not go upon the roof of the Landlord’s
Building or enter into areas reserved for the exclusive use of Landlord, its
employees or invitees.

 

3.             Tenant shall not paint, display, inscribe or affix any sign,
picture, advertisement, notice, lettering or direction on any part of the
outside or inside of the Landlord’s Building, or any part of the inside of the
Premises which can be seen from outside the Premises, except on the hallway
doors to the Premises and then only of color, size, style, character and
material first approved by Landlord in writing, which approval will not be
unreasonably withheld or delayed.  Landlord reserves the right to remove, at
Tenant’s expense, all matter other than that above provided for without notice
to Tenant.

 

4.             Tenant will not place anything or allow to be placed near the
glass of any door, partition or window which may be unsightly from the outside
of the Premises.

 

5.             Tenant shall not place any radio or television antenna on the
roof or in any part of the inside or outside of the Landlord’s Building other
than the inside of the Premises or operate or permit to be operated any musical
or sound-producing instrument or devise inside or outside the Premises which may
be heard outside the Premises, or operate any refrigeration, heating or
air-conditioning apparatus or install any machines creating any noise which can
be heard outside the Premises or any vibration without the prior written consent
of Landlord.

 

6.             Tenant shall not advertise the business, profession or activities
of Tenant conducted in the Landlord’s Building in any manner which violates the
letter or spirit of any code

 

63

--------------------------------------------------------------------------------


 

of ethics adopted by any recognized association or organization pertaining to
such business, profession or activities and shall not use the name of the
Landlord’s Building for any purpose other than in the business address of
Tenant, and shall not use any picture or likeness of the Landlord’s Building in
any circulars, notice, advertisements or correspondence without the prior
express written consent of Landlord.

 

7.             No person or contractor not employed by Landlord shall be used to
perform janitorial work, window washing, cleaning, decorating or repair on the
Premises without the prior written consent of Landlord, which consent will not
be unreasonably withheld or delayed.

 

8.             Tenant shall not make any room-to-room canvass to solicit
business from other tenants in the Landlord’s Building and shall not exhibit,
sell or offer to sell, use, rent or exchange any item or service in or from the
Premises unless ordinarily embraced within the purpose for which Tenant is to
use the Premises as specified herein, without the prior written consent of
Landlord.

 

9.             Tenant shall not waste electricity, water or air-conditioning,
and shall cooperate fully with Landlord to assure the most effective operation
of the Landlord’s Building’s heating and air-conditioning, and shall not adjust
any controls other than room thermostats installed for Tenant’s use.  Tenant
shall keep corridor doors closed.  Tenant shall not tie, wedge or otherwise
fasten open any water faucet or outlet.

 

10.          Tenant assumes full responsibility for protecting its space from
theft, robbery and pilferage, which includes keeping doors and other means of
entry into the Premises closed and secured.  All windows and corridor doors
shall also be closed during times when the air-conditioning equipment in the
Landlord’s Building is operating so as not to dissipate the effectiveness of the
system or place an overload thereon.

 

11.          Unless Landlord gives prior written consent, which consent will not
be unreasonably withheld or delayed in each and every instance, Tenant shall not
install or operate any steam or internal combustion engine, boiler, machinery,
refrigerator or heating device or air-conditioning apparatus in or about the
Premises, or carry on any mechanical business therein, or use the Premises for
housing accommodations or lodging or sleeping purposes, or do any cooking
therein, or install or permit the installation of any vending machines or use
any illumination other than electric light, or use or permit to be brought into
the Landlord’s Building any inflammable oils or fluids such as gasoline,
kerosene, naphtha or benzine, or any explosives or articles hazardous to person
or property.

 

12.          Tenant shall not in any way deface any part of the Premises or
Landlord’s Building, outside or inside.

 

13.          Before any furniture, equipment or similar articles are moved into
or removed from the Premises or the Landlord’s Building, permission shall be
obtained from the Landlord’s Building Manager.  Landlord reserves the rights to
exclude or reject from the building all solicitors, canvassers and peddlers, as
well as other persons who conduct themselves in such a

 

64

--------------------------------------------------------------------------------


 

manner as, in the opinion of Landlord, may constitute an annoyance to any of the
tenants of the Landlord’s Building or may interfere with Landlord’s operation of
the Landlord’s Building.

 

14.          Landlord and its representatives shall have the right to enter the
Premises to examine the same, to perform janitorial services, and for other
reasonable purposes.  Landlord’s Building Manager and building office personnel
shall keep a pass key and be allowed admittance to the Premises to cover any
emergency or required inspection that may arise.

 

15.          Without Landlord’s express written permission, Tenant will not
attach or permit to be attached additional locks to any door, transom, or
window, or change existing locks or the mechanism thereof, which permission will
not be unreasonably withheld or delayed.  Landlord will furnish Tenant with a
reasonable number of keys for the doors of the Premises.  Upon termination of
the lease or of Tenant’s possession, Tenant shall surrender all keys to the
Premises and shall make known to Landlord the explanation of all combination
locks on safes, cabinets and vaults.

 

16.          Tenant will not bring or permit to be brought into the Landlord’s
Building any animal, bird or pet.

 

17.          No awnings or other projections over or around the windows or the
entrances of the Premises shall be installed by Tenant.

 

18.          The bulletin board or directory of the Landlord’s Building will be
provided exclusively for the display of the name and location of Tenants only
and Landlord reserves the right to specify the manner in which Tenant is listed
and to exclude any other names therefrom.

 

19.          Tenant agrees that Landlord may amend, modify and delete present
rules and regulations or add new and additional rules and regulations for the
use and care of the Premises, the Landlord’s Building of which the Premises are
a part and the common use areas.  Tenant agrees to comply with all such
rules and regulations upon notice from Landlord to Tenant or upon the posting of
same in such place within the Landlord’s Building as Landlord may designate.

 

20.          The Landlord’s Building is a non-smoking building and smoking is
prohibited in the Landlord’s Building, as well as all areas adjacent thereto
(including, without limitation, any terraces).

 

65

--------------------------------------------------------------------------------


 

SCHEDULE F

 

PARKING GARAGE RULES

 

Please note the following regulations and guidelines, they will be strictly
enforced.  All violators will be strictly enforced.  All violators will be
ticketed and/or towed at the owner’s expense.

 

1.     In the event that your card does not work at the entrance or you have
forgotten your card, please take a ticket and go to the garage office
immediately (after 7:30 a.m.) to have it validated.  You must present a
validated ticket to garage attendant upon exiting, or pay for the time elapsed.

 

2.     A $25.00 administrative charge will be rendered to replace a cardkey for
any reason.

 

3.     Please park only in the designated spaces, within the parking lines,
occupying only one space, and park head-in.  Do not back into a space. 
Violators may be towed at the owner’s expense without warning.

 

4.     Handicapped regulations will be enforced.  Violators may be towed at the
owner’s expense without warning.  For Temporary handicapped parking privileges
call the garage office.

 

5.     The speed limit in the garage is 5 MPH.

 

6.     ALWAYS yield to pedestrians in the garage.

 

7.     The posted directional signs must be adhered to for everyone’s safety. 
All ramps are ONE WAY.  DO NOT attempt to enter “UP” the down ramps and DO NOT
exit “DOWN” the up ramps.  Traffic coming from the right has the right of way. 
Violators may be ticketed and/or lose parking privileges.

 

8.     If there is a vehicle ahead of you, do not follow that vehicle through
the gate.  You must wait for the gate to recycle before inserting your card and
proceeding through the gate.

 

9.     After hours (7:30 p.m. and all day Saturday & Sunday) the metal gates
will be closed, the card will open the left gate by inserting the card into the
reader outside of the garage entrance.  A card or token will open the left exit
wood and metal gates.

 

10.  Ticket holders must present a validated ticket to the Security Guard to
obtain a token to exit after 7:30 p.m. Monday through Friday.

 

11.  Stopping and/or parking in the rear driveway fire lane is prohibited.  Cars
can be towed without warning.  These regulations apply at all times.

 

66

--------------------------------------------------------------------------------


 

Landlord reserves the right to revoke the parking privileges of those with
repeat violations.  All violations will be recorded with tickets, which will be
retained for one year.

 

67

--------------------------------------------------------------------------------


 

EXHIBIT F

 

CONSTRUCTION RULES

 

[g211491kg15i001.gif]

 

68

--------------------------------------------------------------------------------


 

[g211491kg15i002.gif]

 

69

--------------------------------------------------------------------------------